Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 1 of 73




                  EXHIBIT "JJ"
             Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 2 of 73


                             CLERESTORY REMEDIATION SUMMARY
     ITEM    . Description                                           Estimate Cost
            1 Whitestone Manpower                                      $102,825.94
            2 Whitestone Design (8 hrs*20 days*$110.00/hr)              $17,600.00
            3 Equipment/Material/Servkes                                $47,389.65
                                                         Sub Total     $167,815.59
                                                WCC OHSiP @ 20?/o       $33,563.12
                                                   Insurance (18%)      $36,248.17
                                                             Total     $237,626.88




                                                                                              DEFENDANT'S
                                                                                         2         iBIT

                                                                                               a
                                                                                         co




                                                                                         Q
                                                                                         cS

                                                                                         E
WCC 005614                                                                           b
                                 Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 3 of 73


                                Manpower Tracking
                                Day             Carpenter hrs         -Laborer hrs      Ironworker hrs       PCChrs                Roofer hrs.             Notes                Manpower Summary
     Monday         '                 8/10/20                 24                    8                    0                 0                         8             Trade        Hours   Rate       Total
     Tuesday                          8/11/20            •    24                    8                    0                 0       '                 0 •
f    Wednesday             •          8/12/20                 16                    0                    0                 0                         0
                                                                                                                                                                   Carpenter
                                                                                                                                                                   Laborer
                                                                                                                                                                                  568
                                                                                                                                                                                   66
                                                                                                                                                                                         $104.41
                                                                                                                                                                                          $72.15
                                                                                                                                                                                                     $59,304.88
                                                                                                                                                                                                      $4,761.90
     Tbursda                          8/13/20                 24                    8
               Y.                                                                                        0                 0                         8             Ironworker       0    $104.22           $0.00
     Friday                       . 8/14/20                   24                    0                    0                 0                         0             PCC             96     $83.18      $7,985.28
                        Total                                112                24                       0                0                      16                Roofer          26     $79.38      $2,063.88
                                                                                                                                                                      Total                         $74,115.94
     Monday                           8/17/20                • 24                   8                    0                0                          0
     Tuesday                          8/18/20                 24                    8                    0                0                          0
     Wednesday                        8/19/20                 16               . 0                       0                0    .                     0
     Thursday                         8/20/20                     0                 0                    0                0                          0 No Work
     Friday                           8/21/20                     0                 0                    0                0    •                     0 No Work
               '        Total                                 64               16                       0                 0                          0


     Monday                           8/24/20                     0                0                    0                 0                          0 No Work
     Tuesday                          8/25/20                     0                0                    0                 0                          0 No Work
     Wednesday                        8/26/20                 32                   0                    0             16                             0
     Thursday                         8/27/20                 24                   0                    0                 8                          0
     Friday                           8/28/20                 24                   0                    0                 8                          0
                        Total                                80                    0                    0             32                             0


     Monday                           8/31/20                     0                0                    0                 0                          0 No Work
    Tuesday                            9/1/20                24                 0                    0                 8                         0
    Wednesday                          9/2/20                24                 0                    0                 8                         0
    Thursday                          9/3/20                 24                 0                    0                    8                      0
    Friday                            9/4/20                 24                    0                 0                    8                      0
                        Total                                96                 0                    0                32                         0


    Monday                            9/7/20                  0                 0                    0                 0                         0 No Work
    Tuesday                           9/8/20                 24                 0                    0                 8                         0
    Wednesday                         9/9/20                 24                 0                    0                 8                         0
    Thursday                      9/10/20                    24                 0                    0                 8                         0
    Friday                        9/11/20                    24                 0                    0                 8                         0
                        Total                                96                 0                    0                32                         0


    Monday                        9/14/20                     0                 0                    0                0                          0 No Work
    Tuesday                       9/15/20                     0                 0                    0                 0                         0 No Work
    Wednesday                     9/16/20                     0                 0                    0                 0                         0 No Work
    Thursday                      9/17/20                     0                 0                    0                0                          0 No Work
    Friday                        9/18/20                     0                 0                    0                0                          0 No Work
                    Total                                     0                 0                    0                0                          0


    Monday                        9/21/20                    24                 0                    0                0                          0
    Tuesday                       9/22/20                    24                 0                    0                0                          0
    Wednesday                     9/23/20                    24                 0                   0                 0                          0
    Thursday                      9/24/20                    24                0                    0                 0                          0
    Friday                        9/25/20                    24               10                    0                 0                      10
                    Total                                120                  10                    0                 0                      10


    Monday                        9/28/20                     0               16                    0                 0                          0
    Tuesday                       9/29/20                     0                0                    0                 0                          0
    Wednesday                     9/30/20                     0                0                    0                 0                          0
    Thursday                      10/1/20                     0                0                    0                 0                          0
    Friday                        10/2/20                     0                0                    0                 0                          0
                    Total                                     0               16                    0                 0                          0




              WCC 005615
                Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 4 of 73


    Cost Tracking    :
    Item   Description .                            Vendor        Invoice No.   Cost                 Notes     •       ,
       1 SSP EngineeringServices        \           DSENY               76877           $3,060.00 Engineering oftheSSP PerSciamedirection
       .2 Exteriorwork platform rigid insulation    Beacon          7181724            . $2,182.86 Insulation
       3 Materials-wood                             Feldman Lun    10364222             $4,955.80 EW P/l W P/Scaffo I d i n g base
       4 Aluminum                                   Hadco           1181258               $342.31 Interior work platform material
       5 Equipment -MEC4555                         Sunbelt       104313025             $2,551.77 Rental for (1) month
       6 Interior Work Platform materials -wood     Tulnoy        WHITE811              $1,466.90 Materials for interior work platform
     . 7 Waterproofing/sealants/MISC                HD Supply      39400170               $686.48 Waterproofing/sealants/MISC
       8 Exteriorsiliconegasket                     Simolex             50017             $786.50 Exterior gasket                        .
       9 Torque wrench                              Snap-on       ARV-452947             $542.40 Torquewrench for 4ft*l bs/19ft*lbs
      10 Clerestory Brackets                        AJB                   189      $24,395.00 Clerestory remediation fabrications
      11 Tanner invoies                             Tanner        N/A                   $6,419.63 Hardware/Tools/Safety
                                            Total                                  $47,389.65




V



           WCC 005616
                      Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 5 of 73
                                                  INVOICE
                  RENTALS             *                     SEND ALL PAYMENTS TO:                     INVOICE NUMBE R 104313025-0002

                                                              SUNBELT RENTALS, INC
                                                               PO BOX 409211                          ACCOUNT NUMIIE504 133
                                                           ATLANTA, GA 30384-921 1
                                                                                                      INVOICE DATE    9/22/20

        INVOICE TO                                                                                                    PAGE        1
                                                 .
                                                                                      RECEIVED BY                   CONTRACT NUMBER
        WHITESTONE CONSTRUCTION CORP
                                                                                      FOLEY, PATRICK                 104313025
        50-52 49TH ST
                                                                                      PURCHASE ORDER NUMBER
        WOODSIDE, NY 11377
                                                                                      CUNY- 15-0101-154

                                                                                      JOB NUMBER
                                                                                      CUNY NEW ACADEMIC BU
        JOB ADDRESS

        285 JAY STREET, BROOKLYN                                                      BRANCH
        CUNY NEW ACADEMIC BUIDING                                                     0540        MASPETH AWP PC540
        285 JAY ST
                                                                                      5875 MAURICE AVE
        CUNY NEW ACADEMIC BUILDING
                                                                                      MASPETM, NY 11378 2332
        BROOKLYN, NY 11201 2933
                                                                                      718-387-4872
        C#: 718-392-1800 J#: 203-803-8775

          QTY    EQUIPMENT      #                                             Min           Day        Week     4    Week             Amount

            1    45-49' ELECT SCISSOR NARROW                               435.00    435.00          895.00    1995.00            1995 . 00
                 10009522     Make: MEC  Model: 4555SE                 Ser #: 16800571
                 HR OUT: 88 . 100     HR IN: 88.900                     TOTAL:  .800
                  # MEC 4555SE


                                                                                  Rental   Sub-total:                             1995.00



    4
                 BILLED   FOR       FOUR WEEKS       9/07/20   THRU   10/04/20.
I




                                                                                                          1995.00




                                                                                                  SUBTOTAL             1995.00

                                                                                               TAX                     177.06
I

                4 WEEK BILL                 NET DUE UPON RECEIPT                                  INVOICE TOTAL        2172.06
                 WCC 005617
                                                                                                                             PDFWS7 (Rev 05/10/18)
                              Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 6 of 73
                                                                                                                                                                                      Page        1 of 2
                  SUNBELT
                       RENTALS
                                                       PC#: 0540
                                                                                                                      SUNBELT RENTALS, INC.
                                                       5875 MAURICE AVE .
                                                                                                                       Salesman: 054044 SANTIAGO, ARTHUR (5
                                                  .    MASPETH, NY 11378 2332
                                                                                                                       Typed By: MSPORDER
                                                       718-387-4872


    Job Site:                                                                                                                                RENTAL                    OUT
        CUNY NEW ACADEMIC BUIDING
        285 JAY ST
        CUNY NEW ACADEMIC BUILDING
                                                                                                                                          0001043
        BROOKLYN, NY 11201 2933                                                                                    Contract #. .         104313025
        C#: 718-392-1800 J#: 203-803-8775                                                                          Contract dt. 8/07/20
                                                                                                                   Date out.... 8/10/20               9:00 AM
                                                                                                                   Est return.. 9/07/20               9:00 AM
    Customer: 504133
                                                                                                                   Job Loc.          285 JAY STREET, BROOKLYN
       WHITESTONE CONSTRUCTION CORP
                                                                                                                   Job No..          CUNY NEW ACADEMIC BU
       50-52 49TH ST
                                                                                                                   P.O. #           PATRICK FOLEY
       WOODSIDE, NY 11377
                                                                                                                   Ordered By.. FOLEY, PATRICK
                                                                                                                   NET DUE UPON RECEIPT




         QTY          EQUIPMENT            #                                                                    Min                Day              Week           4   Week             Amount

           1.00      45-49' ELECT SCISSOR NARROW                435.00   435.00                                                                 895.00           1995.00                1995.00
                     10009522   Make: MEC     Model: 4555SE  Ser #: 16800571
                     SCISSORLIFT 45' , MEC, 4555SE,ELEC,NMT,AMBE, TRVA
                     HR OUT: 88.100
                        #     MEC    4555SE

                      k k k                                  k k k
                                    EQP        MSG
                           Familiarization of the equipment stated on this contract has been
                     offered to the customer.
                     *     All required manuals are provided with the equipment stated
                     on this contract.
                     *     OSHA 1926.453 & ANSI Regulation A92 requires All Boom Lift occu
                     pants to wear Personal Fall Protection connected to the designated
                     platform anchorage points. Personal Fall Protection equipment is
                     available for purchase from Sunbelt Rentals.
                     *     If the users of this equipment have any questions contact
                     Sunbelt Rentals.
                     WARNING Overheight Hazard!! The machine you are loading REQUIRES
                     that you check the height of your load. Maximum Legal Height = 13 '6"


                                                                                                                  Rental         Sub-total:                                           1995.00

      SALES        ITEMS:
        Qty          Item number                                                   Unit                Price




    *******************************************************************************
                                                                                           ********************************

                                                       Rate vour rental experience www.sunbeltrentals.com/survev
                   IF THE EQUIPMENT DOES NOT WORK                                                    MULTIPLE SHIFTS OR                                        CUSTOMER IS RESPONSIBLE FOR
                PROPERLY, NOTIFY THE OFFICE AT ONCE                                              OVERTIME RATES MAY APPLY                                    REFUELING, DAMAGES AND REPAIRS
    1. The total charges are an estimate based on the estimated rental period and other information provided by Customer.
    2. Customer assumes al^risks associated with the Equipment during the^RentalJ'eriod.Jncluding injury and damage to persons,
                                                                                                                                property and the Equipment.

    4. If the Equipmenfdoes not operate properlyfis not suifable forCustomerts intended use, does not have'operating and safety instructions or Customer has any questions regarding use of the Equif ment,
       Customer shall not use the Equipment and shall contact Sunbelt immediately.
    5. Equipment misuse or using damaged or maifunctioning Equipment may result in serious bodily injury or death and Customer
                                                                                                                               agrees that Customer (i) assumes all risk associated thereunder, and (ii)
       indemnifies Sunbelt Entities for all claims or damages as a result of misuse or use of damaged or malfunctioning Equipment.
    6. Customer has received, read, understands and agrees to the estimated charges and all the ferms on this page, plus all sections on
                                                                                                                                         the reverse side of this Contract ("Sections"), including Release and
       Indemnification in Section 8 and Environmental Fee in Section 16, which can also be found at www.sunbeltrentals.com/rentaicontract.
                                                                                                                                             'Delivery/Pickup Surcharge fee explanation is available at
    7. Customer musVcontact SunbelUo request pickup of Equipment, retain the Pick-Up Number given by Sunbelt and will be responsible for Equipment until actuatlyretrieved by Sunbelt.
    8. Customer waives its right to a jury trial in any dispute as set forth in Section 19.
    ° At the election of Sunbelt or Customer, Customer agrees to submit every dispute to arbitration and waives any right to bring a class
                                                                                                                                           action as set forth in Section 20.


\     jstomer is declining Rental Protection Plan (see reverse side for details)      (Customer initials)




       Customer                 00561 8               Date            Name Printed                                                              Delivered By                               Date
                                                                                          www.sunbeltrentals.com                                                                     PDFWS6 (Rev 05/10/18)
                                 Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 7 of 73
                                                                                                                                                                                             Page        2 of 2

                                                    >
                           RENTALS
                                                           PC#: 0540
                                                                                                                           SUNBELT RENTALS, INC.
                                                           5875 MAURICE AVE
                                                                                                                            Salesman: 054044 SANTIAGO, ARTHUR (5
                                                           MASPETH, NY 11378 2332
    I                                                                                                                       Typed By; MSPORDER                                               .
                                                           718-387-4872


        Job Site:                                                                                                                                  RENTAL                    OUT
            CUNY NEW ACADEMIC BUIDING
            285 JAY ST             .                                                                                                           0001043
            CUNY NEW ACADEMIC BUILDING
            BROOKLYN, NY 11201 2933                                                                                     Contract#..            104313025
            C#: 718-392-1800 J#: 203-803-8775                                                                           Contract dt. 8/07/20
                                                                                                                        Date out.... 8/10/20                9:00 AM
                                                                                                                        Est return.. 9/07/20               9:00 AM
        Customer: 504133
                                                                                                                        Job Loc.          285 JAY STREET, BROOKLYN
            WHITESTONE CONSTRUCTION CORP
                                                                                                                        Job No..          CUNY NEW ACADEMIC BU
            50-52 49TH ST
                                                                                                                        P.O. #           PATRICK FOLEY
            WOODSIDE, NY 11377
                                                                                                                        Ordered By.. FOLEY, PATRICK
                                                                                                                        NET DUE UPON RECEIPT




             QTY          EQUIPMENT            #                                                                     Min                 Day              Week           4   Week                Amount

           SALES        ITEMS:
               Qty        Item number                                                   Unit                Price
                 1        DLPKSRCHG                                                       EA               38.750                                                                                 38.75
                          TRANSPORTATION                  SURCHARGE


                          DELIVERY           CHARGE                                                                                                                                              155.00

                          PICKUP         CHARGE                                                                                                                                                  155.00


                          James       203-803-8775
                                                                                                                                      Sub-total :                                                2343.75
                                                                                                                                                   Tax:                                           208.02
                                                                                                                                               Total:                                            2551 .77


        All      amounts          are     in       USD




        ******************************************************************************* ********************************


                                                          Rate vour rental exDerience www.sunbeltrentals.com/survev
                       IF THE EQUIPMENT DOES NOT WORK                                                    MULTIPLE SHIFTS OR                                          CUSTOMER IS RESPONSIBLE FOR
                     PROPERLY, NOTIFY THE OFFICE AT ONCE                                              OVERTIME RATES MAY APPLY                                     REFUELING, DAMAGES AND REPAIRS
         1. The total charges are an estimate based on the estimated rental period and other information provided by Customer.
         2. Customer assumes all^risks associated with the EquipmenUiuring the^Rental ^Period Jncluding Injury and damage to persons, property and the Equipment.

         4. If the Equipmenfdoes not operate properly,Pis not suitable for Customer's intended use, does not have'operating and safety instructions or Customer has any questions regarding use of the Equif ment,
            Customer shall not use the Equipment and shall contact Sunbelt immediately.
         5. Equipment misuse or using damaged or malfunctioning Equipment may result in serious bodily injury or death and Customer agrees that Customer (i) assumes all risk associated
                                                                                                                                                                                         thereunder, and (ii)
            indemnifies Sunbelt Entities for all claims or damages as a result of misuse or use of damaged or malfunctioning Equipment.
         6.....
             CusJtomer has received, read, understands and agrees to the estimated charges and ail the terms on this page, plus all sections on the reverse side of this Contract ("Sections"), including Release
                                                                                                                                                                                                                  ind
            Indemnification in Section 8 and Environmental Fee in Section 16, which can also be found at www.sunbeItrentaIs.com/rentaicontract. 'Delivery/Pickup Surcharge fee explanation is
                                                                                                                                                                                              available at
            www.sunbeltrentals.com/surcharge.
         7. Customer must contact Sunbelt to request pickup of Equipment, retain the Pick-Up Number given by Sunbelt and will be responsible for Equipment until actuallyretrieved by Sunbelt.
         8. Customer waives its right to a jury trial in any dispute as set forth in Section 1 9.
         9. At the election of Sunbelt or Customer. Customer aarees to submit everv dispute to arbitration and waives anv riaht to brina a class action as set forth in Section 20.



v       Customer is declining Rental Protection Plan (see reverse side for details)         (Customer Initials)




            Customer sWSiife 0056 I 9                    Date             Name Printed                                                                Delivered By                                Date
                                                                                                www.sunbeltrentals.com                                                                      PDFWS6 (Rev 05/10/18)
                                        Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 8 of 73
                                                                                                                  SUNBELT TERMS AND CONDITIONS
                                                                                                                                                          rights to recover against any person ix" entity relatii  am loss, theft. damage or desiruetion to the Equipment Customer slull cooperate
   1          DEFINITIONS.          "Authorized Individuals" arc those individuals that Customer directly or indirectly allows to use the
   Equipment, who are properly trained to use die Equipment -and arc not under the influence of any drugs, alcohol, substances
                                                                                                                               or otherwise
                                                                                                                                                         ' with, assign Sunbelt all claii and proceeds arising       /rtt
                                                                                                                                                                                                                      such loss, theft, damage or destruction, execute and deliver to Sunbelt whatever
                                                                                                                                                          documents. are required and take all1 other necessarV steps to secure in Sunbelt sifch rights, at Customer's cxpe
   impaired     "Customer" is identified earlier and includes any of its representatives, agents, officers, employees or anyone signing
                                                                                                                                                          11        RENTAL RATES. The total charges, specified in this Contract are l.a) estimated based upon Custoliner's
   Cc.mtract on its behalf. "Environmental Fee" is the. charge described in Section 16. '"Equipment" is the equipment and'or servic                                                                                                                                                            csentaUon
                                                                                                                                                                                                                                                                                           rcpri           of die
                                                                                                                                    es identiified           estinlated Rental Period identified herein .(.rental rates beyond the estimated Rental Period may
   earlier , together with all replacements, repairs, additions, attachments and accessories and aft future Equipment rented "Incident" is                                                                                                                     chanige) and other information
                                                                                                                                                                                                                                                                                    iforn      conveyed             .
                                                                                                                                               any           hvC ustomer to Sunbelt; and (b) for the Equipment's use for One Shift, unless otherwise noted. We eklv   . and 4 week rental rates shall
   fine, citation, theft, accident, casualty, loss, vandalism, injury, death or damage to person or property, claimed by any person or entity
                                                                                                                                               that          be   pror   ated. Rental charges accrue during Saturdays, Sundays and holidays. The rental rates do not include and Cust:omer
      "ears to have occurred in connection with the Equipment. Equipment is considered "Lost" when it is'                                                                                                                                                                                  is responsible
                                                                                                                     cither stolen, its location is       for,- (fi
                                                                                                                                                                (fi all consumables, fees, licenses, present and future taxes and any other governmental charges based on Customer's
        ".own or Customer is unable to recover it for a period of 30 days. "MSLP" is the.Equipment manufacturer's suggested list pric                                                                                                                                               Cus           possession
                                                                                                                                      eon          or     and/or        ofthe Equipment, including additional fees for more than One Shift use. (iin deliv ery and pickup charges
         it the date of the Incident relating to the Equipment "One Shift," means not more than 8 hours per day and 40 hours per week,                                                                                                                                            ,es to and from the Store.
                                                                                                                                                          including but not limited to any freight, transportation, deliv ery, pickup and surcharge fees listed in this Contract: (iji
       /rdinar) Wear and Tear" means normal deterioration considered reasonable in the equipment rental industry for One Shift use "Pick                                                                                                                                          _ i) maintenance, repairs
                                                                                                                                                          and replacements to the Equipment as provided herein; (iv) a cleaning fee if required, (v) miscellaneous char ges.
   Up Number" is the number Customer obtains from Sunbelt evideucuig die Customer's Call to pick up Equipment "Rental Period"                                                                                                                                                     such as fees' for lostt Key
                                                                                                                                                                                                                                                                                                          k " s"
                                                                                                                                                          and RPP. ( vi) fuel used during the Rental Period and for refueling Equipment as described below. ( vii) fines
                 when the Equipment is delivered to Customer or the Site Address and continues until the Equipment is returned to the Store                                                                                                                                   for      of dyed dicsel fiuel in
                                                                                                                                                          on -road Equipment, and (viii) a Environmental Fee (see www sunbcltrcntalscom/cnv ironmentalfce) and (ix) Tran
  or picked up by Sunbelt during normal business hours, provided Customer has otherwise complied with this Contract. "RPF" is the rental                                                                                                                                sportation Surcharge
                                                                                                                                                          (see              sunbcltrentals.com/surchargci   The convenience charge for oft' road dtesel fuel <k>es not include govemme ntal motor fuel taxes
  protection plan described in Section 10. "Site Address" is the location that Customer represents the Equipment will be located during
                                                                                                                                          the             or char ges.       Sunbelt collects tliese fees as revenue and uses them at its discretion
  Rental Period identified earlier. "Store" is the Sunbelt location identified earlier "Sunbelt" is Sunbelt Rentals, Ine "Sunbelt Entities"
                                                                                                                                            is               12             AYMENT        Customer shall pay amounts due. without any offsets, in full at the time of rental, unless Sunbelt approves
  Sunbelt audits affiliated companies, their respective officers, directors, employees and agents
                                                                                                                                                          Customer's executed credit application (credit customers must pay, upon receipt of Sunbelt's invoice)              Customer must notify Sunbelt in
             TERMS.         Customer's execution of this Contract or taking possession of the Equipment shall be deemed ac ccpt.             of the       writing of any disputed amounts, including credit card charges, within 15 days after the receipt ofthe invoice/contract or Customer shall
  terms herein. All of the terms herein are incorporated into this and all past and future              between Sunbelt and Cust omer upon
                                                                                                   icts fc                                                lie deemed to have irrevocably waived its right to dispute such amounts At Sunbelt's discretion, any credit account with a delinqi
  Customer's receipt of Sunbelt's Equipment under those contracts. Any reference in Custo mer's purchase order or other Customer
                                                                                                                                                          balance may be placed on a cash basis, deposits .may be required and the Equipment may be picked up without notice. Due to the diffic
  document to other terms that shall control this transaction shall be void. Customer rents the Equipment from Sunbelt purs                                                                                                                                                                                  ulty
                                                                                                                                          to this        .m fixing actual damages caused by late payment. Customer agrees that a service charge equal to the lesser of 1 5% per
  Contract. This Contract is a true lease 1 he Equipment (a) is and shall rcrruin the personal propertv of Sunbelt and ibi slull nc                                                                                                                                             month or she
                                                                                                                                   at be affixed          maximum- rate permitted by law shall be assessed on all delinquent accounts, until paid in full Customer shall pay a fee of S75 for each
  to any other propertv .
                                                                                                                                                          check returned for lack of sufficient funds to compensate Sunbelt for its overhead for processing missed payment. Deposits will oulv be
  3   PERMITTED USE Customer               es that Sunbelt has no control over the manner in which the Equipment is        irated during the              returned after all amounts arc pxiid in full. Customer agrees thai if a credit card is presented to pay for charges or to guarantee payment.
  Rental Period by Customer or any third party that Customer implicitly or explicitly pennits. Customer warrants that
                                                                                                                        (alf rior to each                 Customer authorizes Sunbelt to charge the credit card aft amounts shown on this Contract and charges subsequently incurred by Customer,
  Customer shaft inspect the Equipment to confirm that it is in good condition, without d efects, includes readable decals
                                                                                                                           nd operating and               including but not limited to, loss of or damage to the Equipment and extension of the Rental Period
  safety equipment o. ir instructions and is suitable for Customer's intended          (b) any
                                                                                           a        rent agent at the Site Address is author ized to
                                                                                               uppar-                                                      13         RETURN
                                                                                                                                                                       ETURN OF EQUIPMENT
                                                                                                                                                                                    EOL-IPMENT Su   Sunbelt mjy terminate this Contract at any time, for        reason At the end of the Rental Period,
  accept   delivery of the Equipmc      (and if Customer requests. Customer authoriz es Sunbelt. to leave the Equipment at the Site Address               the 1Equipment shall lie returned to Sunbelt in the same condition it was receiv
                                                                                                                                                                                                                                     received,
                                                                                                                                                                                                                                            ed, less Ordinary
                                                                                                                                                                                                                                                        " rvW Wear                         any hazardous
                                                                                                                                                                                                                                                                 'ear and Tear and free of anv haz;
  withou t requirement of written rece lpt); (c) Customer shaft immediately notify Sunbelt if the Equipment is L ost, damaged, unsafe,                         .rtnic and
                                                                                                                                                                      ami contaminants
                                                                                                                                                          materials            rntn     r,
                                                                                                                                                                                        Customer                   \y. responsible for rental and other charges after the Rental Period if the Equi
                                                                                                                                                                                                  will continue to be
  disabled, malfunctioning, levied upo n. threatened with seizure,                                                                                                                                                                                                                                      npm ent
                                                                            if any moment
                                                                    are, or tl     Incident occurs; (d) customer
                                                                                                          Customer has received from Sunbelt all          is not returned
                                                                                                                                                                       led in tlie condition required herein. If Sunbelt
                                                                                                                                                                                                                 Sunbo delivered the Eiiuipment to Customer, Customer shaft notify Sunbelt _
  information needed or requested regarding the oporation ofthe Equipment; (e) Sunbelt is not responsible for providing operator or                                                                                                                                                              that the
                                                                                                                                               other      Equip        is ready to be picked up at the Site Address and obtain a Pick-Up Number, which Pick-Up Number Customer should keep as
  training unless Customer specific.-ally requests in vvri ting and Sunbelt agrees to prov ide such training (Customer being responsible to obtain
                                                                                                                                                          proof of tlie call, provided Customer remains liable for any loss, theft, damage to or destruction of the Equipment
  all training that Customer desires prior to the Equilipment's use), (f) only Authorized Individuals shall use and operate the Equipment,                                                                                                                                       until Sunbelt confirms
                                                                                                                                                 (g)      that the: Equipment is returned in the condition required
                                                                                                                                                                                                             equircd herein Customer
                                                                                                                                                                                                                            C         will not be charged the rental charges after the date the Pick-Up
  the Equipment's use shall be in a careful manneir. in compliance with all operating and safely instructions provided on. in or with
                                                                                                                                                 the      Number is given, provided Customer has otherwise
                                                                                                                                                                                                      vise complied
                                                                                                                                                                                                           coi      with this Contract. No pickups occur on Suncliys or statutory holiday s and
  Equiipmcnt and all applicable federal, state and local laws, permits and licenses,      eluding but not limited to, OS HA, as revised, and (hi          Saturday pickups arc dependent on specific Store hours. If Customer picked up Equipment, Customer shall return Equipi
  the Equipment shall be kept in a secure location                                                                                                                                                                                                                             inent to the
                                                                                                                                                          Store during that Store's normal business hours. If the Equipment is not returned by the estimated end of the Rental !
  4   PROHIBITED USE. Customer shall not (a) alter                                                                                                                                                                                                                             Period specified
                                                                     :r up any decals or insignia on die Equipmlent or remove: any
                                                                                                                                a  operating or          earlier, Customer agrees to pay the applicable rental rate for the Equipment until the end of tlie Rental Period.
  safety equipment or instructions; (b) assign its rights under this Contract,
                                                                             t. (c) move the Equipment from the: Site Address without
                                                                                                                              -       Sunbelt's           14.             PURC'HAiSES: If this Contract identifies any Equipment, materials or other items that is to be purchased by Customer,
  written consent, (d) use the Equipment in a negligent illegal, unauthiirized or abusive manner, or in a nyppublication (print, audiovisual
                                                                                                                                                         Sunbelt sells and delivers such items to Customer on an "AS IS, WHERE IS" basis, with all faults and without any warranties (other
  or electronic): orr(e) allow the use of the Equipment by a ny unauthorized individual (Customer acknovvledi
                                                                                                          __ging that the Equipment may                  than manufacturer warranties, if any) in consideration for Customer's payment to Sunbelt ofthe lull purchase price
  be dangeri     if      imp rope:rly
                                    y or by untrained parties)                                                                                                                                                                                                                of the item. Sunbelt
                                                                                                                                                         retains title to the item until Customer has paid in full.
  5    MAIiNTENANCE. Cust omer shaft perform routine maintenance on the Equipment, including routine inspections arid maintenance
                                                                                                                                                          15        DEFAULT Customer shall be in d efault if Sunbelt deems itself insecure or if Customerr: (a) fails to pay sums when
  of fuel and oil levels, ;grease, cooling system, water, batteries, cutting edges, and cleaning in accordance with the manufacturer's                                                                                                                                                      due: (b)
                                                                                                                                                         breaches any Section of this Contract; (e) becomes a debtor in a bankruptcy proceeding, goes into reeei
  spec ifications.
                 All other• maintenance or repairs may only be performed by Sunbelt cr its agents, but Sunbelt has no responsibility during                                                                                                                      vership, takes protection              from its
                                                                                                                                                         creditors under any insolvency legislation, ceases to carry on business, or has its assets seiized by any creditor, (d) fails
  the IRental Period to inspect or pcrti                                                                                                                                                                                                                                               to insure tlie
                                            i any   maintenance or repairs unless Customer requests a service call     If Sunbelt determines that        Equipment as required, cr otherwise places the Equipment at risk; (e) fails to return Equipment immediately upon
 repairs to the Equipm          needed, o ther than Ordinary Wear and Tear, Customer shall pay the full repair charges and rental of the
                                                                                                                                                                                                                                                                             Sunbelt's demand; or
                                                                                                                                                         (f) is in default under any other contract with Sunbelt If a Customer default oeccurs, Siuibelt shall have, in addition
 Equipment until the repairs are compleled. Sunbelt has the right to inspect the Equipment wherever located. Customer has the authority                                                                                                                                            to aft rights and
                                                                                                                                                         remedies at law or in equity, the right to repossess the Equipm      without judie ial process
                                                                                                                                                                                                                                                r        or prior notice Customer shall pay- all of
 to and h ereby gra nts Sunbelt and its
                                      ' agents the right to enter the physical location ofthe Equipment for the purposesset forth herein                 Sunbelt's costs, including reasonable   costs of collection, court c osts, attoimey s and legal fees, incurred in exercising any of i tsriigilts or
 Sunbelt shall be r esponsible for repairs needed because of Ordinary Wear and Tear Customer agrees that
                                                                                                           repair or replacement of the                  remedies herein. The use of false identification to obtain Equipmcent or t lie li'allure to return Equipment by the end of the
 Equipment is Customer's exclusive remedy for Sunbelt's breach of this Section. Notwithstanding Sunbelt's service commitment. Sunbelt                                                                                                                                                       Rental Period
                                                                                                                                                         may  be considered theft, subject to criminal prosecution and civil liabiliUty v       pern fitted, pursuant to applicable laws. Sunbelt shall not
 shall have no obligation if Customer broaches this Contract to stop the Rental Period, commence repairs or rent other equipment
                                                                                                                                       to                be h able due to seizure of Equipment by order of governmental atutho riiy CUS'TOMER WAIVES ANV RIGHT
 Customer until Customer or its a gent agrees to pay for such charr                                                                                                                                                                                                                             OF ACTION
                                                                                                                                                         AGAINST SUNBELT ENTITIES FOR SUCH REPOSSESSION.
 6.   CUSTOMER LIABILITY . DURING THE RENTAL P ERI OD, CUSTOMER ASSUMES ALL RISK ASSOCIATED WITH
                                                                                                                                                         16.             ENVIRONMENTAL FEE              To promi     a clean and sustainable                Sunbelt takes various
 THE POSSESSION, CONTROL OR USE OF THE EQUIPMENT, INCLUDING BUT NOT LIMITED TO,                                                                                                                                                                                                                to comply with
                                                                                     PERSONAL                                                            applicable environmental regulatio ns, as well as with Sunbelt's own poli                Sunbelt also incurs a wide range of environmental related
 INJURY, DEATH, RENTAL CHARGES, THEFT, LOSSES, IDAMAGES AND DESTRUCTI ON, INCLUDING CUSTOMER                                                             expo      (both direct and indirect) 1'h ese expenses may include services such                 disposal, construction and maintenance of cleaning
 TRANSPORTATION, LOADING AND UNLOADING, WHE THER OR NOT THE CUSTOMER IS AT FAULT. After
                                                                                        an                                                               faeil;itics,     acqiuisition of more fuel efficient equipment, as well as. labor costs, administralion ecosts, cetc To h
 Incident, Customer shall (a) immediately notify Sunbelt, the police, if necessary and Customer's insurance carriers, (b) secure and maintain                                                                                                                                      elp defray these and other
                                                                                                                                                         costs. Sun.
                                                                                                                                                                   i belti assesses an Environmental Fee. plus applicable taxes thereon in connection with i.
 the Equipment and the surrounding premises in tlie condition existing at the time of such Incident, until Sunbelt or its agents                                                                                                                                          rentals   The Environmental Fee is
                                                                                                                                 investigate,            not a tax or       govcrnmenlally mandated charge, and is not designated for any particular use or placed in
 (c) immediately submit copies of aft police or other third party reports to Sunbelt, and (d) as applicable, pay Sunbelt, in addition to oil                                                                                                                                          account, but is a charge
                                                                                                                                                         that Sunbelt collects as revenue and uses at its discretion
        due herein, the rental rale for Equipment until the repairs are completed or Equipment replaced plus either (i) the MSLP or (iil the
                                                                                                                                                          17      FUEL. For Equipment tliat uses fuel. Customer lias three options (a) Prcpav Fuel Option
 full charges of repairs of damaged Equipment. Accrued rental charges shaft not be applied against these amounts Sunbelt shall have                                                                                                                       - Customer may purchase a full tank
                                                                                                                                         the             of fuel for tlie Equipment at the start of the rental, in which ease a "conv cnienee charge" will appear on this Contract
 immediate right, but not obligation, to reclaim any Equipment involved in any Incident                                                                                                                                                                                                          (calculated by
                                                                                                                                                         multiply ingl      the estimated fuel capacity of Equipment by tlie Prepay per gallon rate). As an added benefit. Customer may return the
      NO WARRANTIES. Sunbelt does not design or manufacture the Equipm ent and is not the a gent of those that
                                                                                                                            do. SUNBELT                  Equipment  -•nt full
                                                                                                                                                                         ft    of fuel and' the
                                                                                                                                                                                             " convenience charge w ill be refunded (ho\sever, if not returned lull Customer will not
        CLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPR1ESS OR IMPLIED. WITH RESPECT TO THE                                                                                                                                                                                                obtain any credit for
                                                                                                                                                         fuel left in the Equipment   ncnl upon return); (b) Pav on Return Option - if Customer               Equiuiprr     with less fuel thjn when received,
         IPMENT, ITS DURABILITY', CONDITION, MERCHANTABILITY, OR FITNESS FOR ANY PARTICULAR PURPOSE.
                                                                                                                                                         Customer shaft pay a refueling charge (calculated
                                                                                                                                                                                                       (csi       by niultiplving
                                                                                                                                                                                                                  bv  ntultiphing g gallons reqi
                                                                                                                                                                                                                                            required to refill ta nk vwith fuel to level when received, by the
   STOMER ACKNOWLEDGES ACCEPTANCE OF THE EQUIPMENT ON AN "AS IS, WHERE IS" BASIS, WITH
                                                                                       "ALL                                                              Pay on Return per gallon rate), and Co) Re turn Full Polio
                                                                                                                                                                                                                  Option - if Cust                  the Equipment
                                                                                                                                                                                                                                           rctur            ipnie    with at least as much fuel as when it
 FAULTS" AND WITHOUT ANY RECOURSE WHATSOEVER AGAINST SUNBELT ENTITIES. CUSTOMER
                                                                                   ASSUMES                                                               received (niosl Sunbelt Equipi Equipm cnl comes with a full ta nk oi" fttel, but not aft),     Kid char      will be assessed The cost of Customer
 ALL RISKS ASSOCIATED WITH THE EQUIPMENT AND RELEASES SUNBELT ENTITIES FROM ALL LIABILITIES
                                                                                                                                                         refuel iiing Equipment itself will gene rally be lower than the Prepay Fuel Option or the Pay on RctLam Option: however
 AND DAMAGES (LNCLUDLNG LOST PROFITS, PERSONAL LN'JURY, AND SPECIAL,                                                                                                                                                                                                                         these options each
                                                                         INCIDENTAL AND                                                                  allow for
                                                                                                                                                                I      the convenience of not refueling
 CONSEQUENTIAL DANCES) LN' ANY WAY CONNECTED WITH THE EQUIPMENT, ITS OPERATION OR USE
                                                                                      OR                                                                 IS  LIMITATION OF SUNBELT'S LIABILITY. IN CONSIDERATION OFTHE RENTAL OF EQUIPMENT, CUSTOMER
 ANY DEFECT OR FAILURE THEREOF OR A BREACH OF SUNBELT'S OBLIGATIONS HERELN.
                                                                                                                                                         ACREES THAT SUNBELT'S LIABILITY' UNDER THIS CONTRACT, LNCLUDLNG ANY LIABILITY ARISING
 8  RELEASE AND INDE1VLNIFIC ATION.                                                                                                                                                                                                             FROM
                                    TO THE FULLEST EXTENT PERMITTED BY         LAW, CUSTOMER                                                             SUNBELT'S, SUNBELT ENTITIES, OR ANY THIRD PARTY'S COMPARATIVE, CONCURRENT, CONTRIBUTORY,
 INDEMNIFIES, RELEASES, HOLDS SUNBELT ENTITIES HARMLESS AND AT SUNBELT'S REQUEST,
                                                                                        DEFENDS                                                          PASSIVE OR ACTIVE NEGLIGENCE OR THAT ARISES AS A RESULT OF ANY STRICT OR ABSOLUTE
 SUNBELT ENTITIES (WITH COUNSEL APPROVED BY SUNBELT), FROM AND AGAINST ALL L LABILITIES,                                                                                                                                                   LIABILITY,
                                                                                         CLAIMS,                                                         SHALL NOT EXCEED THE TOTAL RENTAL CHARCES PAID BY CUSTOMER UNDER THIS CONTRACT.
 LOSSES, DAMAGES, AND EXPENSES (INCLUDING ATTORNEY'S AND/OR LEGAL FEES AND EXPENSES)
                                                                                      HOWEVER                                                            19  JURY TRIAL WAIVER.   IN ANY DISPUTE ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY
 ARISING OR LNCURRED, RELATED TO ANY INCIDENT, DAMAGE TO PROPERTV, INJURY OR DEATH OF,
                                                                                       ANY                                                               PERTALNING TO THIS CONTRACT, CUSTOMER AND SUNBELT HEREBY KNOWINGLY, VOLUNTARILY
 PERSON, CONTAMINATION OR ALLEGED CONTAMINATION", OR VIOLATION OF LAW OR REGULATION CAUSED                                                                                                                                                     AND
                                                                                                                                                         INTENTIONALLY WAIVE ANY RIGHT TO A TRLAL BY JURY, THIS WAIVER BEING A MATERIAL INDUCEMENT
 BY OR CONNECTED WITH THE (a) USE, POSSESSION OR CONTROL OF THE EQUIPMENT DURING THE
                                                                                       RENTAL                                                           TO ENTERING LNTO THIS CONTRACT.
 PERIOD OR (b) BREACH OF THIS CONTRACT, WHETHER OR NOT CAUSED IN PART BY THE ACTIVE OR
                                                                                       PASSIVE                                                          20           ARBITRATION AGREEMENT & CLASS ACTION WAIVER. AT THE ELECTION OF CUSTOMER OR SUNBELT,
 NEGLIGENCE OR OTHER FAULT OF ANY PARTY INDEMNIFIED HERELN AND ANY OFTHE FOREGOING ARISING
                                                                                                                                                        ANY DISPUTE ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTALNING TO THIS
                                                                                                                                                                                                                                        CONTRACT
 OR IMPOSED LN ACCORDANCE WITH THE DOCTRINE OF STRICT OR ABSOLUTE LLABILITY. CUSTOMER ALSO
                                                                                                                                                        SHALL BE SETTLED BY ARBITRATION BROUGHT IN THE PARTY'S INDIVIDUAL CAPACITY AND NOT AS
 AGREES TO WAIVE ITS WORKERS' COMPENSATION IMMUNITY', TO THE EXTENT APPLICABLE. CUSTOMER'S                                                                                                                                                    A
                                                                                                                                                        PLAINTIFF IN A PURPORTED CLASS OR REPRESENTATIVE CAPACITY, ADMLNISTERED BY THE AMERICAN
 INDEMNITY OBLIGATIONS SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS CONTRACT.
                                                                                                                                            All of      ARBITRATION ASSOCLATION UNDER ITS COMMERCIAL ARBITRATION RULES OR BY JAMS PURSUANT
 Customer's indemnification obligations under this paragraph shall be joint and several                                                                                                                                                    TO ITS
                                                                                ;                                                                       STREAMLINED ARBITRATION RULES AND PROCEDURES AND JUDGEMENT ON THE AWARD RENDERED
 9. INSURANCE. During the Rental Period, Customer shall maintain, at its own expense, the following minimum insurance cov                                                                                                                  BY THE
                                                                                                                          erage                         ARBITRATOR(S) MAY BE ENTERED LN ANY COURT HAVING JURISDICTION THEREOF. THERE SHALL
 (a) general liability insurance of not less than $ 1.000,000 per occurrence, including coverage for Customer's contractual liabilities                                                                                                     BE NO
                                                                                                                                        herein          RIGHT OR AUTHORITY FOR ANY CLAIMS TO BE ARBITRATED OR TRIED ON A CLASS ACTION BASIS.
 such as tlie release and indemnification clause contained in Section 8; (b) property- insurance against loss by all risks
                                                                                                                           to the  Equipment, in        21           COMPLIANCE WITH EXPORT AND IMPORT LAWS.                               Removal ofthe Equipment from die United States ("US") is
an amoimt at least equal to the MSLP thereof unless RPP is elected and pa id for at the time of rental, (c) w orker's compensation insurance
                                                                                                                                                        prohibited under this Contract If Customer desires or causes the transport and/or operation of die Equipment outside of the U. S , Customer
as required by law-, and (d) automobile liability insurance (including comprehensive and collision coverage.
                                                                                                             and uninsured'imderinsured                 must (a) obtain Sunbelt's consent prior to taking such action, and (b) execute an amendment to this Contract, which amendment
motorist coverage), in the same amounts set forth in subsections (a) and (b), if the Equipment is to be used on any roadway. Such policies                                                                                                                                                        is
                                                                                                                                                        incorporated herein If Customer exports or re-exports without complying with the abov e sentence. Customer agrees that (i) the Equipment
shaft be primary, non-contributory . on an occurrence basis, contain a waiver of subroegation, name Sunbelt and its agents as an additional             is subject to and must comply with aft applicable export laws, including but not limited to the Export Administration Regulations;
insured (including an additional insured endorsement) and loss payee, and provide for Sunbelt to receive at least 30 days prior written                                                                                                                                                         and
                                                                                                                                                        (ii) Customer is responsible for: (A) determining whether and obtaining if necessary, export or re-export licenses or other authorizations
notice o any cancellation or material change Any insurance that excludes boom damage or overturns is a breach. Customer shall provide
                                                                                                                                                        as required prior to exporting or re-exporting the Equipment, (B) obtaining any required documcntut
Sunbelt with certificates of insurance evidencing the cove-•rages reqifired above prior to any rental and any                                                                                                                                                          ion necessary for return of the
                                                                                                                         n Sunbelt's request,           Equipmt          d (C) ensuring no unauthorized transfers or diversions of the Equipment      occur Refer to     v. his doc gov for information
                                                                                                                         "K
                                                                                                                                                                                                                                          quip
To the extent Sunbelt Entities carry any insuran    Sunbelt Entities' ii         will be considered excess insurance     e insurance required           22.      G OVERNLNG LAW. The parties expressly and irrevocably agree, (a) this Contract, including any related tort
herein docs not relieve Customer of its responsibilities, indemnification, or other obligations provided herein, or for which Customer                                                                                                                                                  claims, shall bo
                                                                                                                                         may            govc erned by the laws of South Carolina, without regard to any confiiets of law principles         and (b) if anv
                                                                                                                                                                                                                                                    '    '             any Section of this Contract is
be liable by law or otherwise.
                                                                                                                                                        or oh ibited by any law , such Section shall be ineffective to the extent of such prohibition without invalidating the remaining
                                                                                                                                                                                                                                                                                           Sections.
 10. RENTAL PROTECTION PLAN. Customer's rcpa ir or r eplaecment responsibility in Sections 5 and 6 is modified by the RPP
Sunbelt shall limit the amount Sunbelt collects from Cus tomcr for die Equipment loss, da mag e or destruction to the following amounts
                                                                                                                                         and            8        MISCELLANEOUS This Contract, together with any Customer executed credit application, constitutes the entire agreement of
                                                                                                                                                        the parties regarding tlie Equipment and may not be modified except by written amendment signed by the parties.
for each piece of Equipment, (a) 10% of the MSLP for Lost Equipment. up to a                                                                                                                                                                                                    Customer's obligations
                                                                                                    $500 per piece of Equipment; (b) 10" I. of          here.•under shall survive the termination of this Contract. This Contrael and all of Customer's rights in and to the Equipment arc subordinate
the repair charges for incidental or accidental damage to Equipment,            to a          of $500 per piece of Equipment; (c) charges in            to aft rights, title and interest of all persons (including Sunbelt's lenders) who have rights in the Equipment       Headings are for convenience
excess of $50 per tire for tire repairs; and (d) nothing for the rental charges which would otherwise aecrue during the period when damaged
                                                                                                                                                        only To the extent that any terms in this Contract conflict, the parties agree that the more specific terms control. A copy of this Contract
or destroyed Equipment is being repaired or replaced by Sunbelt or Lost Equipment is being replaced; provided however,
                                                                                                                          the foregoing                 shall be valid as the original. Any failure by Sunbelt to insist upon strict performance of any Section of this Contract shall not be construed
RPP liability reduction only applies if the Conditions are satisfied and an Exclusion docs not apply The.• RPP is NOT INSURANCE
                                                                                                                                    and                 as a w aiver of the right to demand strict performance in the future. Customer and the person signing this Contract represent that: (a)
docs NOT protect Customer from liability to Sunbelt or others arisinig out of possession, control or use ofthe Equipment,                                                                                                                                                                          they
                                                                                                                          including injur.              both have full authority to execute, deliver and perform this Contract and (b) this Contract constitutes a legal, valid and binding obligation
or daimage
         to persons or pro pert;, THE RPP IS A CONTRACT UAL MODIFICATION OF CUSTOMER'S L LABILITY. .Ml of                                               of Customer, enforceable in accordance with its terms. When Customer is a buyer of Equipment, they are hereby notified that Sunbelt
the fo"flowing "Conditio;ns" must                                                                                                                                                                                                                                                                  has
                             i    be satisfied for the RPP and the corresponding liability reduction to apply (i) Customer accepts the RPP
                                                                                                                                                        assigned its rights (but not its obligations) in the agreement to sell the asset(s) described herein to Sunbelt Rentals Exchange, Inc.,
in advance ofthe rental, (ii) Customer pays 15% of the gross rental charges as the fee for the RPP (plus applicable taxes); (iii) Customer                                                                                                                                                           a
                                                                                                                                                        qualified intermediary , as part of Section 103 1 exchange, and Customer shall make the payee "Sunbelt Rentals Exchange, Inc.".
folly complies with the terms of this Contract; (iv) Customer's        t is current at the time of the loss, theft, damage or destruction of
the Equipment, and (v) none of the Exclusions apply.  Customer assumes the Exclusion risks, meaning that if any-• Exclusion occurs, the
 " ~
RPP doc  :s NOT reduce the liability of Customer to Sunbelt for the loss, theft, damage or destruction resulting from such Exelusion
"Exclusions" shall mean loss, theft,
                                  fit, dama
                                       damage or destruction of the Equi
                                                                    Equipment. (A) due to intentional misuse. (B ) caused by Lost Equi
                                                                                                                                     upment
                                                                                                                                                        Additional terms and conditions for E&S Control, Shoring and Bridging can be
not re;ported by Customer to the police within 48 hours of discov ery , and substantiated by a written police report (promptly deliv
Sunbe:lt), (C) due to floods, wind, storms, earthquakes or oilier Acts of God: and (D) accessories or Equipment
                                                                                                                                     ercd to            found   at   https:/AvTvw.sunbeltrentals.com/about/shoring-brid<;ing-additional-
                                                                                                                   for which Customer is not
charged tlie RPP fee THE EXCLUSIONS REMAIN THE LLABILITY OF CUSTOMER AND AR E NOT MODIFIED BY
                                                                                                                                       THE              terms-and-conditions/
RPP. RPP IS REFLECTED ON THE CONTRACT AS PART OF CUSTOMERS ESTIMATED CHARGES UNLESS
CUSTOMER HAS ELECTED TO DECLINE RPP IN WRITING OR MADE OTHER CONTRACTUAL ARRANGEMENTS.
Notwithstanding anything to the contrary in this Contract, if Lost Equipment is later recovered, Sunbelt retains ownership ofthe Equipment
                                                                                                                                                                                                                                                                              TC01.PCL Rev (12/ 12/20 18)
       -iless of any
                   anv ppayments made by Customer or Customer's insurance company
                                                                             pany with respect to such Equipment,
                                                                                                           upment, iaft of which payments
          n -re funviable Customer agrees to promptly return any Equipment tha
                                                                             at is reeov er   Jd
                                                                                              Sunbelt shul 1 be subr ogated       to Customer's




                            WCC 005620
                     Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 9 of 73

           WfiJp&lM,
                       MC&srsT&rju,
                                                                                                                 Invoice Report

      Invoice Number:      ARV-45294716                                                                                Remit To':           SNAP-ON INDUSTRIAL .
      Invoice Date:        9/23/2020                                                                                                        217S5 NETWORK PLACE
      PO Number:           IMP-000629170                                                                                            .       Submit To: CHICAGO, IL
                                                                                                                                            60673
      Order Name:          4Y4376044
                                                                                                                       Ship To:             201259663
      Sales Rep:          GRANGE, GORDON
                                                                                                                                            WHITEST ONE
      Mobile #:           845-235-4089 .                                                                                                .   CONSTRUCTION
      Emai Address:       Gordon.H.Grange@snapon.com                                                                         '              50-52 49TH ST
      Ship Via:           1- UPS GROUND                                                                                                     WOODSIDE,NY;11377 .
                                                                                                                       Bill To:             201259660
      Payment Terms:      P01 - CREDIT CARD - DUE
                                                                                                                                            DO NOT MAIL
                          UPON RECPT
                                                                                                                                            CREDIT CARD ORDER
                                                                                                                                            WINCHESTER, VA 22602




Line Number          Part Number           Description                    Ship Quantity   Backorder Quantity      List Price                Unit Net Price    Line Total
1                    ATECH2FM100           TORQ WR 3/8 ELEC MICRO 100FT         1.0000                 0.00        $650.00                       $487.50        $487.50

      Tracking Numbers:
      TAX SUMMARY:


      PST/QAT/TUQTax                   $19.93                                                                  SubTotal                     $487.50
      District Tax                     $1.87                                                 Total Shipping/Handling                        $10.68
      Local Tax                        $22.42                                                             Total Taxes                       $44.22
      GST/TPS/HSTTax                   $0.00


                                                                                                                Total                       $542.40




        WCC 005621
                  Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 10 of 73

             rmrmgBMED               '


             QSSMD QUID




                                                                         cmsafflmiHBBD




            iHianunfflj.                                      DUD                                    ' fflD
           npfwiffli                                          IIMUlffl                   $3Qffin03
            nunnmfflffl
                                                            m-K                              m
            OMffln QMli




                                          in
                                                                            111                         11]
                             LflHiliWJ
                              imuwm immvofmrn



                              rain

                              maamm
                              UBimMf




                              imlUiir.iiiuiimFafTTniTiiti




                              pBDOIlIlBSMfffiElDnillfflD
                              nafiffiHlnffifiaiili

    Q3fffip] (SffifflfiDomM!
                                                                                                        DD
                             oBMBBairiffio


                              rRMWBfun



                              ^psaiaaMEi


                           liii .'MBflli ; iffl
                              cnis&HMiimifflfflHi




                              nrMMlMfaillllllllMMl



                             QBSfctp GlOMH]
                             cDS'Simsiffai i

                             afgnp Q3B®HHDD
                                HHSH


\                                   1



           WCC 005622
     Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 11 of 73

                                                                                 £29500 00M

                                                                                    a®
                                                                       saEQfSfflfe
                                                                     ipp°/pwrii



                                                        I

                                                        oaiEEEnoE^rttti


                                                                               fsttn


w      O                                                                                      JsakcSak QtfffiB-



                                                                              3IH1


                                                                            dtSHHlfflb




                                                       fff]i:BEa®^iEML!ra


                                                            t!VB>t!i-:rJl)Si;15^ :ffiWlliJ1




                                                                                  gnfe-
                                                                             'OTSB

                                                       @M»-s»Disra&


                                                               ISslS^'asasa


                                                                                     t
                                                                               hED


                                                                 QHSran^s
                                                               iJsra;SHiJ
                                                               ^HtqmrnByHrs!

                                                               iHHEHlHlEI
                                                        mmmmmto



                                                             nrmi-agGtedfe

                                                                                 0Dfe>
                                                                                  o»

                                                       EEQlBEDSIBIEQd


                                                                                  8s




                                                                                    to
                                                                           wiii i ii n


!»         amp      jjyyi
                                                                            flWC                           W :
               Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 12 of 73




     fffl            rffwtf      '                              QH        rnmff   ,   '   m'



                     28

                      massm




                      gRgsanEaaaR

                     ms^/m


                     /©aO§!PB^S@^&
                     S8SHJH
                    ®HH|gn®e




                    rfflgnlfl



                     WMSd


                     EtflSM^WJD


                    WW©3n


                     Qffljp

                   wmmi


                     safinftry


                    mw
                    m
                    g@ssnap

                    mmmv

                                                                     a            8            a


                    QlDH




                   m
                   mgn

                    fEOgt!

                    BWnffl
                    BMigpmai

                    °/a^upE@ai$3€i
I.


            WCC 005624
                Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 13 of 73
     F                        F                                     F
         llfl                         I      111     a                                §? :
                                                                                             i
                                      [I             a                                §
                                      k                                               S:
                                      £                                 $             B|
                                                                                      S
£                                      1
o                                     $
                                                                                      i
o                                 I                                                   I
o
o
          M
                                      M
                                      •H
                                                                                      &

01
                                                                                      S
CD                                                                          s?        r.
ro
Ol                                                                                    i



                                                                                                 i
              Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 14 of 73




                 B                                                                      I
                                                                                        i
    a                                                                                   s
    OS

    1
                                                                                    1
                                                                                    m
                                                                                        if
                                                                                             CD
                                        1                                                    CM
    m                                                                                        CD
                                                       I
    i                                                                                   m    ID
    Li                             is                  m    m                                o
                       !—i
                                 Si                    i                                a    o
         s             i                        i      I     e                          51
         i             1         ill        i
                                            W   s      b     S                          is   O
         I                       .-Bi                                                        o
                                                ja           i
                                                       8
                       jlB

         a                       m          £
                                                i-ii                                         £
         I             i
                       m     I   IP         i   II     P
                                                       *5
                                                             a
                                                             m
                       S
                                                &      i
                                            §    3
                                                             Pli
         3=                  I              i   la
                                                             Nil
                                                            M
i
                         Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 15 of 73




n   rnfflf mi.,. a     . , jiVi, -,7i7,,       ~3

    J. !                                            ffl    j


            !   mnr



    MfnicfaiE iffmffimmm-i
    : lifffffffli      -fiffflrffffifff! mil i i in tr i
           fffaeafi:




                                                                                fflfiirafWfi   FrRhBooks




O




                                4*30*                          iitHMMIfiiggSi

                 WCC 005627
                 Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 16 of 73
                , I WHITESTONE           CO'NSTR CORP                               • LONG ISLAND. CITY BRANCH
            r      50-52 49TH ST                '                         !!          BEACON BUILDING' PRODUCTS
                 'WOODS IDE, NY             11377                                    .42-16 11 TH ST                 . .
                                                                                                                                    t



                                                                               0    LONG 'ISLAND CITY,           NY
                                                                               M-                                  11101-4902
                  Telephone:             718-392-1800
                                                                          J
                                                                                                          Telephone: 718-706-0145
                   FAX' COPY                           QUOTAJigji;::                                      Bid expires on 08/31/20
  .    8/05/20            |Bid#/Cust#:           7181724/435022                CUNY                                          Page          1
                    Qty           Sell                                                        Price ;           Net             Extended
                                                     Descripiicei
                  Oroafsd         Per                                                          :'cr       ;                       jtice




       10             120 ;         PC         DOW
                                                 STYROFOAM SE 2.0" 2X8 25PSI                                  102 . 6000SQ      1, 969. 92
                                               .   .1600 SQ Per PC )
                                           I1666 SQUARE EDGE   96PCS/PLT
                             .    Fuel     Surcharge                                                                                35 . 00
                                                              Other            Charges    Total:                                    35.00



                                           Special     Instructions

                                 QUOTE     EXPIRES     8/31/20



                                                                                                                       i
         THIS BID DOES NOT INCLUDE FUEL SURCHARGES, WHICH i MAY BE ADDED TO THE COST
      OF MATERIALS : LISTED ABOVE. THESE CHARGES ORIGINATE WITH OUR VENDOR"S
      CARRIERS AND ARE BASED UPON THE NATIONAL AVERAGE DIESEL FUEL PRICE AS REPORTED
      BY THE DEPARTMENT OF ENERGY. THE                              DOE        REVIEWS    THESE       COSTS     AND   RESULTING     FUEL
      SURCHARGES ON A WEEKLY BASIS.                                                                   :                ;




                                                                                                      i




                                                                                      Subtotal :                             2, 004 . 92

                                                                                           Tax:                                 177 . 94

                                                                                    Bid   Total:                             2, 182.86

OERIOV^CC 005628
                 Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 17 of 73



       •T1
                                               *       ON ACCOUNT                                                          3940017
CONSTRUCTION S INDUSTRIAL
                                   WHITE CAP
146 - Long Island City (KCP) (PZ10)
21-32 Borden Ave                                                   QUOTE                                                            39400170
Long Island City-. NY. 11101
(718) 937-5490         .




Sold To:      10000136466                                                          Ship To :       TE-CUNY NYCCT NEW ACADEMIC BDG.10001938314
              WHITESTONE CONSTRUCTION CORP                                                     .   285 JAY ST
              50-52 49TH ST                                                                        BROOKLYN, NY, 11201-2933
              WOODSIDE, NY, 11377                                                                  Job Site Contact: PAT FOLEY
                                                                                                   Job Site Phone: 718-392-1800 X225
                                                                                                   Map #:

07:29 AM                                 Ordered By:     PAT FOLEY                            Contact Phone: 718-392-1800X225


                                                   1                                                                                          sdMt§lSl9B             I
                                                                                                                                                                    -I
                                                                                                            09/08/2020                        Azarcon, M
                  'iflSSffi                                             <§iwR«^*Tt{j?         ]i_ _    (T                                     (t      S$s
                   N30D                            0. Will Call                                       CUNY WILL CALL                          Spennato, V
                                         i~
TWIl                                                                                                          HflST 1
                                                                                                                               r=
                                                                                                                                                       ....



                                                                              L                             Itiff-flsW lf_ |

   0                1 13HEWP200937        36"X66.7' BLUESK1N WP200 SHEET                 2                      EA                  $105.99          $211.98
                                          MEMBRANE - HENRY


                                                                                                             67 LBS

   0                  1 13HE574677        4.5GAL BLUESK1N LVC ADHESIVE                   1                      EA                  $215.00          $215.00
                                          PRIMER LO-VOC HENRY

                       HAZMAT             Class 3, UN 11 33,PAIL                                             40 LBS

   0                 1 13HEBES925B        20OZ SAUS 925 BES BLACK                        12                     EA                  $11.00           $132.00
                                          SEALANT HENRY


                                                                                                              1 LBS

   0                530SR08750BX          7/8" SOF ROD 850LF/BX                          1                    BOX                   $76.50           $76.50

                                                                                                             12 LBS

   0                    12120902          2"X60YD SCOTCHBLUE PAINTER'S                   6                     RL                   $8.50            $51.00
                                          TAPE 2090-48A 3M


                                                                                                             .75 LBS




                                                                     Shipped amount                                                                     S686.48
                                                                     Order charges                                                                          S0.00
                                                                     Tax amount                                                                             S0.00
                                                                     Lumber Tax rate/amount                             1.00%                               S0.00
                                                                     Quote total                                                                        S686.48




                                                                     Page 1 of 2
           WCC 005629
            Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 18 of 73




Shipped Weight: 202.50   Customer acceptance signature:                 Date :


            ALL ITEMS AND QUANTITIES REQUIRE CUSTOMER REVIEW AND APPROVAL
                   AVAILABILITY AND LEAD TIMES ARE SUBJECT TO CHANGE
        SPECIAL ORDERED ITEMS ARE SUBJECT TO MANUFACTURER APPROVAL PRIOR TO RETURN.
                QUOTE IS SUBJECT TO EXPIRATION AS INDICATED IN THE ABOVE DATE.



                                                          Page 2 of 2
       WCC 005630
                     Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 19 of 73
                                                                                          MAIN OFFICE:                1281 METROPOLITAN AVENUE * BROOKLYN, NY 11237
                                                                                                              :       (718) 786-7777 * FAX (718) 472-3575                 '              '
                                                                                          BRANCH YARDS 100 DALE AVE. * PATERSON, NJ 07501
                                                                                          .                           (973) 910-2600* FAX (973) 278-7700
                                                                                                                      58-30 57TH ST: * MASPETH, NY 11378
                                                                                                                      (718) 418-7777 * FAX (718) 418-6773
                                                                                                                      251 EAST SHORE ROAD* GREAT NECK, NY 11023
                                                                                                                      (516) 487-1400 * (516) 365-6464 * FAX (516) 487-1498

                   SOLD TO                                                                                            SHIP TO
                   WHITESTONE        CONSTRUCTION                CORP                                                WHITESTONE           CONSTRUCTION            CORP
                   ATT:    ACCOUNTS       PAYABLE              DEPT                                                  50-52 . 4.9TH STREET                             '
                   50-52     49TH    STREET       •        ,                                                         718-392-1800             JAMES          ,
                   WOODSIDE,        NY   11377-7423                                                                  WOODSIDE,          NY    11377-7423
            AB 10364222

                                                                                                                                                  Shipment # :        i
                          CUSTOMER P O #      ,                                                           .ORDER#         (   .ORDER DATE j-SLSMSI.          I—H m.OICE DATt
                                                                       JJI8MIL,

  672608            13-0139-901                           1%     10    DAYS /NET 30                           10364222         07/30/20            KMF       11267688             07/31/20
  ordered           BACK ORDERED         SHIPPED          j P/M^                   c ~ ~ ^DESCRIPTION?                          ,             j       ~ PRICE                 [   AMOUNT        |
               6                0                     6   PC          12 "X12 "-10 '                 ROUGH         TIMBER                                69 . 000                   414 . 00*
                                                                      121210MHW
            40                  0                 40      PC          4X4-10          STD&BTR                 DOUG     FIR                               13.500                    540.00*
                                                                      4410DF
            50                  0                 50      PC          2X4-8 '      UTILITY                HT                                              2.900                    145.00*
                                                                      248S4S
            50                  0                 50      PC          2X4-10'         UTILITY                 HT                                          3.600                    180.00*
                                                                      2410S4S
         130                    0             130         PC          3/4"    4X8         ORIENTED                 STRAND BD                          21.760                      2828 . 80*
                                                                      3/40SB
            50                  0                 50      PC          7/16"     4X8           ORIENTED              STRAND BD                            16.960                    848 . 00*
                                                                      7/160SB
               3                0                     3   EA          PACKAGE         OF APRONS /PADS /PENCILS                                            0. 000                      0 . 00*
                                                                      LOCATED         IN          BACK        OF   SHOWROOM
                                                                      * * * SHOWROOM                 ** SHOWROOM**
                                                                      * * SHOWROOM* * SHOWROOM* *
                                                                      PROMO
                                                                      POK


                                                                      Sales     Type:               WAREHOUSE (0)


                                                                   Warehouse                  :     FELDMAN         LUMBER          METROPO jITAN ( 1 )




                                                                                                  FILLED BY        CHK'D BY          DRIVER

 July    31,       2020     16:19:30                  OT : CIB                                                      2/1                               MERCHANDISE                 4955.80

        ***************                                          SHIPVIARp            _       DELxvERY                                                           OTHER
                                                                                                                                                                                      0.00
        *                           *
                   INVOICE
        ***************
                                                                            TRUCK NO.                                                                               TAX
                                                                                                                                                                                      0.00
                                             1                           I'PRBffiRl           OF      1
                                                                            NAME
  THORIZED SIGNATURE.                                                                                                                                        FREIGHT                  0.00
                                                                            TIME IN
PRINTED NAME
                                                                                                                                                                 TOTAL            4955.80
DATE           WCC 005631                                                   TIME OUT


 THANK YOU FOR ALLOWING FELDMAN LUMBER TO BE OF SERVICE TO YOU
                      Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 20 of 73

           APPROVED                                                  i o-zy-lQ
          10/26/2020 8:33:06 AM

                     Portland Steel Inc.                                                                                  Invoice
                   5733 58th PJace                                                                            Date         invoice#


                                                                                                           8/5/2020           189


                 r
                      Bill To    .                                               Ship To        .

                   Whitestone Construction Corp,                               285 Jay Street
                   50-52 49Th Street     ,                                     Brooklyn, NY 11201
                  Woodside, NY 11377




                                              Job         S.O. No.              P.O. No.             Terms                Project

                                              CUNY         P195               13-0139-900            Net 30               P195

                                Description           Ordered   Backord...    Invoiced       Rate        Prev. Invoiced     Amount
                                     ***
               Refabricated*                          1                                  1   24,395.00         0           24,395.00

            Steel bracket - SB1
            Finish : shop primer - Gray
            2-1/2x3-1/2x5/16 angle with 10 holes
            and 2 stifener plates - 34pcs -
    v..




            Steel Bracket SB2 -
            6"x 5" x 7-7/8 wide x 1 12 thick - 5"
            wall to be grooved as per provided
            drawing
            2 holes 13/16x4" and 2 holes 1/2x2-1/2
            1 / 2 thick stifener plate
            Finish- shop primer - Gray


            Steel Bracket SB2 -
            6"x 5-1/8" x 7-13/16 wide x 5/8 thick -
            5-1/8" wall to be grooved as per
            provided drawing
            2 holes 13/16x4" and 2 holes 1/2x2-1/2
            1/2 thick stifener plate



                                                                                             Total


                                                                                             Payments/Credits


                                                                                             Balance Due


v


                                                                     Page 1

                WCC 005632
              Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 21 of 73




           Portland Steel Inc.                                                                                  Invoice
           5733 58th Place                                                                           Date        invoice #.


                                                                                                 8/5/2020          189




             Bill To                                                   Ship To

           Whitestone Construction Corp.                             285 Jay Street
           50-52 49Th Street                                         Brooklyn, NY 1 1 201
           Woodside, NY 11377




                                     Job        S.O. No.              P.O. No.              Terms               Project

                                     CUNY        P195               13-0139-900             Net 30              P195

                       Description          Ordered   Backord...    Invoiced       Rate        Prev. Invoiced    Amount



    S.S Shim - SS1 - 40pcs
    6"x7-7/8 x 1 /8 thick with 2 holes
    3/16x4
    mill finish

I
    Aluminum Angle - AA1 - 34pcs -
    1"x1"x1/8 thick x 1-15/16 wide
    aluminum angle with 2 (3/16) holes
    mill finish


    Aluminum Bar - AB1 - 34pcs
    1/4x3/4x1 '3-3/4"
    mill finish




                                                                                  Total                         $24,395.00


                                                                                  Payments/Credits                     $0.00


                                                                                  Balance Due                   $24,395.00




                                                           Page 2

        WCC 005633
                    Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 22 of 73


     Whitestone Construction Corp.                                                                           PURCHASE ORDER

.   . 50-52 49th Street                                                                                              No. 13-0139-778
                                                                .   Phone: 718-392-1800
    Woodside, NY 11377                                                Fax:



     TO:               AJBBC CORP.                                                    DATE:           02/20/2018
                      249 Huron Street                                                PROJECT:        New Academic Building
                       Brooklyn, NEW YORK 1 1222                                      JOB:


     ATTN:            Bartek Malinowski                                               COMPLETED:



     WORK AT                                                                          BILL TO




    TERMS:                                                                            SHIP VIA:

     Item          Quantity      Units   Stock Number/Description            Unit Price    Tax Rate    Tax Amount         Net Amount
    00001            1.000        EA     Steel Brackets                       $24,395.00     0.000%          $0.00           $24,395.00




                                                                                             Unit Cost:                   $24,395.00

                                                                                             Unit Tax:                         $0.00

                                                                                                  Total:                  $24,395.00

    Contracted By:                                                                Contracted By:

    AJBBC CORP,                                                                   Whitestone Construction Corp.

    Signed:                                                                       Signed:

    By:                       Bartek Malinowski                                   By:                      James Dearth

    Date:                                                                         Date:



    Ptimavera ®

                  WCC 005634
                Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 23 of 73


 Simolex Rubber Corporation
                                                                                                                       Invoice
 E-mail:       info@simolex.com
 14505 Keel Street, Plymouth, Ml 48170                                                                               Date             Invoice #
 PH: (734) 453-4500 FAX: (734) 453-6120
                                                                                                                   9/17/2020          50017


                                                                            «>0
                                                                             i*
   Bill To                                                                        Ship To
                                                              XVi
 Whitestone Construction Corp.
 50-52 49th St,
                                                              CP                Whitestone Construction Corp.
                                                                                50-52 49th St,
 Woodside, NY 1 1377                                                            Woodside, NY 11377




   S.O. No.              P.O. No.                 Terms             Due Date       Ship Date        Ship Via           FOB             Project

  2020-24956              email                 Credit Card         9/17/2020      9/17/2020     UPS ORAN...          Origin

        Item                      Description                 Qty Ordered       Qty Shipped      Prev. Invoic...       Price           Amount

D Shape           Simolex P/N#S1MD6382P6782-60D Light              100                     100                                 5.00       500.00
                  Grey D shape Seal, 1-5/8" H x 1-3/8" W
Credit Card ...   Credit Card Transaction Fee
                                                                                                                         2.00%             10.00
Setup             One Time Set Up Charge                             1                       1                              175.00        175.00
Shipping          UPS Charges                                        1                       1                              101.50        101.50

                  E09 1620-01 A


                  UPS tracking# 1Z515E851 245696867




                       "Simolex... We are flexible like rubber!" ®                                Total                                 $786.50

Please notify us within 15 days for defective products. Due to nature of custom
made products, We reserve the rights to ship 10% over or under the quantity
                                                                                                   Payments/Credits                    -$786.50
ordered and bill accordingly. For Credit Card Payment, 2% additional fee will be
charged. Thank you for your business.
REMIT TO ADDRESS:
Simolex Rubber Corp.
14505 Keel Street, Plymouth, Ml 48170
                                                                                                  Balance Due                           S0.00




          WCC 005635
                                 Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 24 of 73

                                                Hadco Metal Trading Co., LLC (NY)
                                                                                                                                                                    SfefEH
          n          rj r-j r j                                                                                                                                          :h>             -a
                                                  120 Spagnoli Road, Suite 1 .Melville, NY, 11747            ,                            salesny@hadco-metal.com
                           suras?                 Tel: 631-270-9800                        Fax: 718-291-8388                              www.hadco-metaLcom                           i?
                                                  Toll Free: 800-221-0344                                                                 EJN# 2Q-4094707



                                                                               QUOTATION                                                                            Scan and Download Our Ac


                                                                                                                                                  1181258
     For : Account No. [0132205]
                                                                                                                            No. 1181258                                              Pg:1/2

       WHITESTONE CONSTRUCTION
                                                                                                                            Terms            Net 30 Days
       Attn: Patrick Foley, Purchasing Manager                                                                              Our Contact     : Kevin Persaud
       50-52 49TH. STREET                                                                                                   Valid Until       Aug-08-2020
       NY - Queens (Every day)                                                                                              F.O.B,            DESTINATION
       WOODSIDE, NY 11377                                                                                                   Quote Date        Aug-07-2020
       US
       Tel. : 1 718 392 1800
       Fax: 1 718 392 6262
 In response to your request, we are pleased to quote you the following:


      Line                           P/N & Description                                            Qty Bid                     Delivery           Unit Price                  Amount
  1           A631 .062T52-1 92                                                                       8.000 EA              Stock                $ 10.0000 EA                           $ 80.00
              1 X 1 X .062 X 192" Alum Angle 6063 T52
              Priority [B]: B
              Usage: B
              Spec: ASTM B221
              CutPN: A631.062T52
              Shape : ANGLE
  2           A6143.375T6S-300                                                                        1.000 EA              Stock              $ 190.0000 EA                          $190.00
              4 X 3 X .375 X 300" Alum Struct Angle 6061 T6
              Priority [B]: B
              Usage: A
              Spec: AMS QQ-A-200/8, ASTM B221
              CutPN: A6143.375T6S
              Shape: ANGLE
 3            F63.1 42T52-1 92                                                                        2.000 EA              Stock               $ 35.0000 EA                           $70.00
              1/4 X 2 X 192" Aluminum Ext. Rect. Bar 6063 T52
              Priority [B]: B
              Usage: A
              Spec: ASTM B221
              CutPN: F63.142T52
              Shape : RECTANGULAR BAR
              All quotes are subject to prior sale.
              All quotes are subject to price in effect at the time of shipment.
              Due to extreme market volatility and pending U.S. Government section 232 trade cases all prices and availability are subject to change without notic s,
              all quotes to be confirmed at time of order.




 Canceling/violating order terms may cause loss of material value, Buyer will be obliged to compensate Hadco.
 Shipping tolerance is +/-10%. Flatness tolerances for sheets & plates are applicable to Mill produced (full size) items only.
 Flatness of cut blanks cannot be guaranteed and done as best effort only. PIE at time of shipment may apply.
 Shipping times are estimates, Hadco is not responsible for delay not caused by gross negligence/willftil misconduct.
 Buyer agrees to abide by Terms & Conditions of Sale (https://tinyurl.com/y9sc2vrm). Buyer must inspect Material upon receiving.
 Product claims are subject to consideration and verification by authorized Hadco Rep and must be made within 5 days of receipt.                    Continued on next page...
 Claims for labor/time spent not allowed. All returned material subject to restocking fee. Any material modified, treated or processed
 by Buyer will not be accepted for return. Interest at the rate of 18% per annum will be charged on delinquent accounts. Legal costs
 and collection charges incurred by Hadco will be assumed by Buyer. Handling fee on bounced check will be $1 00.




Copyright (c)    PENTAGON 2000 Software, Inc.                                             Quotation is valid for 24 Hours
Sar #:E2906.?03t9] Ver 2019.31.01 Build 5

                         WCC 005636
                                Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 25 of 73

                                                Hadco Metal Trading Co., LLC (NY)
                         b
                                                                                                                                                                  mm
         rjAU£U                                    120 Spagnoli Road, Suite 1 , Melvilje, NY, 11747                                     saiesny@hadco-metal.com   J
                                                                                                                                                                         B
                                                  Tel: 631-270-9800                        Fax: 718-291-8388                            www.hadco-metal.com
                                                  Toll Free: 800-221-0344



                                                                               QUOTATION
                                                                                                                                        EIN# XX-XXXXXXX

                                                                                                                                                                  0*23
                                                                                                                                                                  Scan and Download Our At


                                                                                                                                                 1181258
                                                                                                                                                  Quotation No. 1181258           Page :2/2


    Line                             P/N & Description                                             Qty Bid                  Delivery             Unit Price                  Amount
               ******************************************************************************
                                                                                                      ************************




               Flatness tolerances for steel and stainless steel sheets & plates are applicable to Mill produced (full size) items only.
               Flatness of cut blanks cannot be guaranteed and are always done as best effort only.

               Clients are required to perform an incoming receiving inspection to ensure full material compliance.
               ******************************************************************************************************




               P.O..

               Authorized Signature


               *****
                       Price is based on availability in effect at time of delivery. Unless otherwise specified, prices are based on the entire quote.
               *****




    c      j




                                                                                                                                        Sub Total;                                 £ 340.00
 Canceling/violating order terms may cause loss of material value, Buyer will be obliged to compensate Hadco.
 Shipping tolerance is +/-10%. Flatness tolerances for sheets & plates are applicable to Mill produced (full size) items only.
 Flatness of cut blanks cannot be guaranteed and done as best effort only. PIE at time of shipment may apply.
 Shipping times are estimates, Hadco is not responsible for delay not caused by gross negligence/willful misconduct.
 Buyer agrees to abide by Terms & Conditions of Sale (https://tinyurl.com/y9sc2vrm). Buyer must inspect Material upon receiving.
 Product claims are subject to consideration and verification by authorized Hadco Rep and must be made within 5 days of receipt.        FUELSUR:                                      £2.31
Claims for labor/time spent not allowed. All returned material subject to restocking fee. Any material modified, treated or processed
by Buyer will not be accepted for return. Interest at the rate of 1 8% per annum will be charged on delinquent accounts. Legal costs
and collection charges incurred by Hadco will be assumed by Buyer. Handling fee on bounced check will be $100.



                                                                                                                                        Total:     fUSD]                           S 342.31
  K.      .rsaud,

Copyright (c)       PENTAGON 2000 Software, Inc.                                          Quotation is valid for 24 Hours
Ssr#:(200670319j Ver 2019.01.01 Build 5

                          WCC 005637
                  Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 26 of 73
                   TULNOY SALES 718-583-3434
AUG 11, 2020'          '     *** QUOTE***'                     PAGE: 1

.      CUSTOMER        96648                  SHIPTQ           •         '
/    VHITESTGNE CONSTRUC              '       ' WHITESTONE CONSTRUC
     o0-52 49TH ST                ' 50-52 49TH ST

     WOODS! DE                      WOODSIDE
     NY 11377                     NY 11377

. QUOTE# : WHITE81 1        TERMS : 0.5% 10 NET 30       SLMN : 520          EXPIRES : 08/11/20

ATTN OF :                                     ENTERED ; 08/1 1/20

    QUANTITY         DESCRIPTION                     PRICE         EXTENSION

     125,00 EA    2X4 10 PREMIUM KDHT FIR               0,790 PER LF             987.50*
             2410PREM           LN#       1
     12.00 EA    4X8 1/2 ACX DF PLY              39.950 PER          479.40*
                1248ACXDF       LN#       2

                                      MERCHANDISE         1466.90


                                      OTHER            0.00
                                      TAX ( 8.87%)     0.00
                                      FREIGHT    *     000

                                      TOTAL          1466.90




      TO PLACE YOUR ORDER, PLEASE APPROVE AND FAX TO; 718-239-8920
      APPROVED BY:.                                  DATE:                   _
       FAX TO 718-293-8920 OR EMAIL TO : SALES@TULNOYLUMBER.COM

            WCC 005638
                        Case 1:20-cv-01006-GHW  Document
                                       lanner Hon        128-36 Filed 07/23/21 Page 27 of 73
                                                  & mi u?rp.
                                                                                                                                                                        IWQOE
                      II                           714 MONTAUK. AVE
                                                  BROOKLYN, NY 1-1208
                                                                                   .
                                                                                        USA
                                                                                             .
                                                                                                      .
                                                                                                                                         NhVV KKMli
                                                                                                                                         PO Box 28657
                                                                                                                                                                  IT) AUDRHSS:               .

         FASTENERS &                              PH: 1-718-434-4500 l"FX: 1-71 8-434-3
                                                                                                                                         New York, NY 10087
     INDUSTRIAL SUPPLIES                           Website www.tanne
f
                                     INuQOE                     INyQCEOTE                   HCKT1CHET N                 (XLK MMER                                      Tsge-            I Of 2
                                     5631971                      8/12/2020                      3590726                      1522031
                                   Terms Descri                 3% 30, Net 31                Net Due Date                     9/12/2020



             HI I To:     WHITESTONE CONSTRUCTION CORP                                             Ship              WHITES TONE SHOP - EXEMPT JOBS
                                                                                                   Ti-v •

                          50-52 49TH STREET                                                                          5052 49TH STREET

                          WOODS IDE, NY 11377                                                                       WOODS IDE, NY 11377




            Tanner Clistome                                                                                         Ordered By: PAT FOLEY
                                          107724



                           PO Number                                                                                                                 Taker            Order Da
                        15-0101-155 (CUNY)                                                                                                  DEP STEIN                 8/10/2020

                            Quantities                                                                                           Prici                         Unit
                                                                     Item ID
                                                                                                                                 ng                           PrifA        Bcten
                                               UOM                   Item Description                                                                          Tax
            Ordered      Shippe      Remaini                                                                                                                               Price
                                                         Unit    a                                                                       Unit S              /uncr/


            Cam                                                             Tracking
                  03 Route 03

               4.00        4.00          0.00 EA                     DEW DW5474                                          TX      EA                          27.82         111.28
                                                  1.00               3 /4   X     8     X        10         4   Cutter         S D               1             8081XTOOL
                                                                     Plus Bit

             50.00        50.00          0.00 EA                     DEW PFMI41 1300                                            C                            108.21            54.1 1
                                                  1.00               SCREW-BOLT+ 3/8 X 5                                                   100                 EXEMPT

                                                                     50/BOX

               6.00        6.00          0.00 EA                     POW 01318                                           TX     EA                            12.60            75.60
                                                  1.00               W E D G E - B IT            S D S            3/8   X       1 0          1                 8081XTOOL
                                                                     OAL 8" USEABLE

             48.00        15.00          0.00 EA                     CM M648G                                            TX     EA                            6.26             93.90
                                                  1.00               SHACKLE            ANCHOR                    SCREW          P           I                 8081XTOOL
                                                                     3/8 GALV 1-1/2T

              4.00         4.00          0.00 EA                     MIL 48-32-5731                                      TX     EA                            3.85             15.40
                                                  1.00               1/4"       HEX          TO             3/8 "       SQ U AR1             1                 8081XTOOL
                                                                     SKT ADAPTER

                                                                     1/4"       HEX          TO             3/8 "       SQ U AR 1
                                                                     SOCKET ADAPTER

              3.00         3.00          0.00 EA                     ERG 19065                                           TX     EA                            9.80          29.40
                                                1.00                 S QUIDS            3 102     TO O L             LANYARI                 1                 8081XTOOL
                                                                     LLME

                                                                     SOLD EACH - 6 PER BOX

              2.00        2.00           0.00 EA                     ERG 19069                                          TX      EA                            4.68             9.36
                                                1.00                 SQUIDS             3103      TOOL               LAN YAR I               1                 8081XTOOL
                                                                     LOOPS LIME




                                      I f this invoice is exempt from sales tax,                                 please send your exempt
                                    certificate to certificates@annerbolt.com.                                  Be sure to reference your
                  WCC 005639
    * *   * fijjpjUNT    * *   *
                    Case 1:20-cv-01006-GHW  Document
                                   lanner ooit          128-36 Filed 07/23/21 Page 28 of 73
                                               c* rout UDrp.
                                                                                                                                                       IIM3CE
                   I I L=                           714 MO NTAUK AVE
                                                   BROOKLYN, NY 11208                 USA
                                                                                                                           NEW RE.V11T
                                                                                                                           PO Box 28657
                                                                                                                                                 ID ADDRESS:
                                                                                                                                                   •
         FASTENERS &                               PFP 1-718-434-4500 I FX: 1-7 18-434-3                                New York, NY 10087                        .
     INDUSTRIAL SUPPLIES                      •    Websitewvvw.tanne

                                  INyQCE                   INuOCE CfilE                RCK TICKET N        CFIER NAEER                                 Tags—      i of i
                                  5631971                       8/12/2020                    3590726           1522031
                               Terms Descri                    3% 30, Net 31               Net Due Date        9/12/2020


                        Quantities                                                                                 Prici                    Unit
                                                                   Item ID
                                                                                                                   ng                   Prirc             Ecten
                                                  UOM              Item Description                                                         Tax           Price
         Ordered    Shippe          Remaini
                                                        Unit   a                                                           Unit S      ZirWcW




               Totci Lin j
                                                                                                                              SUB TOTAL:
                                                                                                                                                         389.05

                                                                                                       NY OTY SALES TM - TOOLl-                           29.72

                                                                                                                   OSHREEPTS                 :           406.21

                                                                                                                        TERMS TAKEN :                     12.56
                                                                                                                           AMOUNT DUE
                                                                                                                                                           0.00

                                          You May Deduct A Cash Discount of: S 1 1 .67                      If Paid By: 9/11/2020

                           All claims must be made within 10
                                                                                       T                        Invoice Questions?
                             days, restocking fee may apply.                                               Call: (718) 434-4500 or Email:




\

                                    I f this invoice is exempt from sales tax,                         please send your exempt
                                 certificate to certificates@annerbolt.com.                        Efe sure to reference your
              WCC 005640
    * * * RZPRJNT *    *   *
                      Case 1:20-cv-01006-GHW   Document
                                      tanner boh        128-36 Filed 07/23/21 Page 29 of 73
                                                 & mi vjorp.
                                                                                                                                                                \WQCE
                     II                              714 MONTAUK AVE
                                                     .BROOKLYN, NY 11208                USA
                                                                                              .          '                          NMW REMIT TO ADIJKL8S:
                                                                                                                                    PO Box 28657
            FASTENERS &                               P H : . 1 -7 1 8 -4 3 4 -4 5 0 0 I FX: 1-718-434-3                            New York, NY 10087
        INDUSTRIAL SUPPLIES                           We b s ite www. ta nne

T
                                        INuQCE                  INuOCE QCJE              RCKUCKEr N                OTER                                         vsgs— —rof-r
                                        5631972                     8/12/2020                     3590741                1522031
                                    Terms Descri                3% 30, Net 31              Net Due Date                  9/12/2020



            Bll To:     WHITES TONE CONSTRUCTION CORP                                               Ship         WHITES TONE SHOP - EXEMPT JOBS
                                                                                                    TV

                        50-52 49TH STREET                                                                        5052 49TH STREET

                        WOODSIDE, NY 11377                                                                       WOODSIDE, NY 11377




           Tanner Qjstome                                                                                        Ordered By: PAT FOLEY
                                              107724



                           PO Number                                                                                                         Taker             Order Ca

                      15-0101-155 (CUNY)                                                                                               DEPSTEIN                8/10/2020

                           Quantities                                                                                       Prici                      Unit
                                                                     Item ID
                                                                                                                            ng                        Pri           Exten
                                                   UOM               Item Description                                                                   Tax         Price
           Ordered     Shippe            Remaini
                                                         Unit    a                                                                  Unit S           .InricH


           Cam 03 Route 03                                                 Tracking

              1.00         1.00              0.00 EA                 DEW DCH273P2                                   TX      EA                       529.00         529.00
                                                     1.00            20V        MAX         Li-Ion           3   Mode       S I         1               8081XTOOL
                                                                     Rotary Hammer

                                                                     20V        MAX         Li-lon           3   Mode       S I
                                                                     Rotary Hammer Kit (5.0 Ah)



                 Total Lin j
                                                                                                                                       SUB TOTAL:
                                                                                                                                                                   529.00

                                                                                                             NY a TY SALES TAX -                TOOLf               46.95

                                                                                                                            CASH RECB PTS                :         558.61

                                                                                                                                  TERMS TAKEN :                     17.28
                                                                                                                                    AMOUNT DUE:
                                                                                                                                                                     0.00

                                               You May Deduct A Cash Discount of: $15.87                           If Paid By: 9/1 1/2020

                               All claims must be made within 10                                                         Invoice Questions?
                                days,   restocking fee may apply.                                                  Call: (718) 434-4500 or Email:




                                         I f this invoice is exempt from sales tax, please send your exempt
                                        certificate to certificates@annerbolt.com. Bfe sure to reference your
                WCC 005641
    *   * * jmpRjNT    *   *    *
                 Case 1:20-cv-01006-GHW  Document 128-36 Filed 07/23/21 Page 30 of 73
                                lanner edit & inji oorp.
                                                                                                                                                   I Ntd CE
                II                            714 MONTAUK AVE
                                              BROOKLYN, NY 11208                USA   "
                                                                                          ...
                                                                                                                     NEW R EM11
                                                                                                                     PO Box 28657
                                                                                                                                            TO ADDRESS:

     FASTENERS &                             PH: 1.718-434-4500 I FX: 1-718-434-3                                    New York, NY 10087                           .
 INDUSTRIAL SUPPLIES                         Websitemvw.tanne

                               INX1CE                   I NA3CE DOE              RCKBOET N             OCBRMHet                                   Tags-          rrrt
                               5632658                     8/17/2020                  3591829               1522031
                         •   Terms Descri           .   3%30, Net 31              Net Due Date             9/17/2020



      Bll To:     WHITESTONE CONSTRUCTION CORP                                            Ship        WHITESTONE SHOP - EXEMPT JOBS
                                                                                          TV,

                  50-52 49TH STREET                                                                   5052 49TH STREET
                  WOODS IDE, NY 11377                                                                 WOODS IDE, NY 1 1377




      Tanner Ctistome                                                                                 Ordered By. PAT FOLEY
                                     107724



                   PONjmber                                                                                                  Taker               Oder Da
                15-0101-155 (CUNY)                                                                                      DEP STEIN                8/10/2020


                    Qiantities                                                                                 Bid                        Unit
                                                             Item ID
                                                                                                               ng                                     Eden
                                           LDM               Item Description                                                                         Rice
     Q-dered     Shippe         femaini
                                                 Ihh     S                                                           LhrtS            h iiTcW


      Carri                                                           Tracking izi7E9F50368221750
              UPS GROUND

     1,000.00   1,000.00             0.00 EA                 12N150THWSZ                                       C                          5.26            52.60
                                             1.00            12 X 1    1/2 HX W SL SMS ZN                             100                 EXEMPT

                                                             1 00/BX



                     1                                                                                                  SLB-T OTAJ
                                                                                                                                                      52.60
                     0.00                                              12.84                                       TUTfiL FEB QiT:
                                                                                                                                                      12.84

                                                                                                                                     W(                   0.0C

     **DIRECT SHIPMENT**                                                                                             MJLNT DUB
                                                                                                                                                      65.44

                                          You May Deduct A Cash Discount of: SI. 58                    If Paid By: 9/16/2020

                     All claims must be made within 10                                                      Invoice Questions?
                         days, restocking fee may apply.
                                                                                                       Call: (718) 434-4500 or Email:




                                I f this invoice is exempt from sales tax,                        please send your exempt
                              certificate to certificates@annerbolt.com.                         Bfe sure to reference your
              WCC 005642
* * * REPRINT * * *
                 Case 1:20-cv-01006-GHW  Document
                                lanner txm        128-36 Filed 07/23/21 Page 31 of 73
                                           & iMir <jorp.
                                                                                                                                                      \M3 CE
                                   M       714 MONTAUK AVE. .                  •
               II                          BROOKLYN, NY" 11208 -USA                    '
                                                                                            : .
                                                                                              .
                                                                                                                       NEW REMIT TO ADDRESS :
                                                                                                                       PO Box 28657
     FASTENERS &   WF                      P.H: 1-718-434-4500 I FX:. 1-7 18-434-3                                     New York, NY 10087
 INDUSTRIAL SUPPLIES                       Website www. tanne


                            I NM3CE                  IMA3CEOTE                     HCKTIOCT N           (HH?NJVGER                                    Fags-       fcf-t
                            5632702                       8/17/2020                  3591840                  1522031
                          Terms Descri               3%30, Net 31                   Net Due Date              9/17/2020


      Bll To:     WHITE STONE CONSTRUCTION CORP                                            Ship      ' : WH1TESTONE SHOP - EXEMPT JOB.S
                                                                                           TV\ •

                  50-52 49TH STREET                                                                   5052 49TH STREET

                  WOODSIDE, NY 1 1377                                                                 WOODS IDE, NY 11377




      Tanner Qjstome                                                                                  Ordered By: PAT FOLEY
                                  107724



                   PO Njmber                                                                                                    Taker                Oder Da
                15-0101-155 (CUNY)                                                                                        DEP STEIN                  8/10/2020

                    Qjantities                                                                                   Bid                       Lhit
                                                           Item ID
                                                                                                                 ng                                       Exten
                                        LOW                Item Description                                                                  Tax
     Ddered      Shippe                                                                                                                                   Rice
                             Fbmaini
                                              Lhit    3                                                                Lhit S           . 11 iricW


      Carri                                                      Tracking iz97Y80X0143085593
              UPS NEXT DAY AIR

       48.00      33.00           0.00 EA                  CM M648G                                      TX      EA                        6.26           206.58
                                          1.00             SHACKLE             ANCHOR               SCREW        P          1                8081XTOOL
                                                           3/8 GALV 1 -1/2T



                                                                                                                           SUB-T OTAL
                                                                                                                                                         206.58
                     0.00                                             161.45                                      TOTAL FFBGHT:
                                                                                                                                                         161.45

                                                                                                   AY 0 7Y SALES TAX - TOOLS                              32.66

     **DIRECT SHIPMENT**                                                                                               AMLNT DUE
                                                                                                                                                        400.69

                                       You May Deduct A Cash Discount of: $6.20                        If Paid By: 9/16/2020

                     All claims must be made within 10
                                                                               T                              Invoice Questions?
                      days, restocking fee may apply.                                                   Call: (718) 434-4500 or Email:




                              If this invoice is exempt from sales tax, please send your exempt
                            certificate to certificates@annerbolt.com. B6 sure to reference your
          WCC 005643
* * * REPRINT * * *
                      Case 1:20-cv-01006-GHW   Document
                                      lanner doii       128-36 Filed 07/23/21 Page 32 of 73
                                                  & mi corp.
                                                                                                                                                               INvQCE
                     1 1                           7 14' MO NTAUK AYE.
                                                 BROOKLYN, NY1 12.08 USA
                                                                                                                                  Nji W JKEMli
                                                                                                                                  PO Box 28657
                                                                                                                                                          it) ADDRESS:

             FASTENERS &                         PH: 1.718-434-4500 I FX: 1-718-434-3
                                                                                                                                  New York, NY 10087
         INDUSTRIAL SUPPLIES                     Web site www, tanne

                                   I NuOCE                   INbOCEOTE                R CK T1 OCT N             GRB?NJVS?                                      Tags          "Dtt
                                   5632719                        8/17/2020                 3591845                   1522031
                                 Terms Descri                3%30, Net 31                 Net Due Date                9/17/2020



            HII To:     WHITESTONE CONSTRUCTION CORP                                          Ship             WHITESTONE SHOP -.EXEMPT JOBS
                                                                                              TV,.

                        50-52 49TH STREET                                                                      5052 49TH STREET

                        WOODS IDE, NY I 1377                                                                   WOODS IDE, NY 1 1377




            Tanner CUstome
                                        107724                                                                 Ordered By: PAT FOLEY



                         POUimber                                                                                                          Taker              Oder Ca
                      15-0101-155 (CUNY)                                                                                             DEP STEIN                8/10/2020

                          Qiantities                                                                                      Prici                      Uiit
                                                                   Item ID
                                                                                                                          ng                        Aire           Exten
                                             LOW                   Item Description                                                                   Tax
           Ctdered     Shippe      femaini                                                                                                                            Rice
                                                     Lh'rt    a                                                                   Lhft S           It trieW


            Carri UPS NEXT                                                 Tracking izo9848W01 88299390
                           DAY AIR

              1.00       1. 00          0.00 EA                    DEW DWH303DH                                  TX       EA                       253.24          253.24
                                                1.00                       DUST       EXTRACTOR                         FO 1           1              8081XTOOL
                                                                   DCH273

                                                                   O S H A           Table            1 - c o m p 1 i a n
     I                                                             Dust         Extractor              works            w i t
                                                                   t h e      D C H 2 7 3     1      in.       H a m m e i
                                                                   I t        features                 a   n      O S     H
                                                                   1926.1         153-com pliant                      D u s
                                                                   Box Assembly



                                                                                                                                     SLBT OTAL
                                                                                                                                                                  253.24
                          0.00                                               80.97                                            TOTfiL FFHGHT:
                                                                                                                                                                   80.97

                                                                                                       Nf CITY SflLEST/X - TOOLS                                   29.67
           **D3RECT SHIPMENT**                                                                                                    MJLNT DUE
                                                                                                                                                                 363.88

                                          You May Deduct A Cash Discount of: S7.60                             If Paid By: 9/16/2020
                           All claims must be made within 10
                                                                                      T                               Invoice Questions?
                            days, restocking fee may apply.
                                                                                                                Call: (718) 434-4500 or Email:




V
                                    If this invoice is exempt from sales tax,                              please send your exempt
                                  certificate to certificates@annerbolt.com.                          Bb sure to reference your
                WCC 005644
    * * * REPRINT * * *
                   Case 1:20-cv-01006-GHW   Document
                                   lanner tx>it      128-36 Filed 07/23/21 Page 33 of 73
                                                & mi Corp.
                                                                                                                                                                 imacE
                II                                     714 .MONT AUK AVE
                                                    BROOKLYN, NY 11208                     USA
                                                                                                        .                         NEW RBMIi
                                                                                                                                  PO Box 28657
                                                                                                                                                            ILL ADDRESS:
                                                                                                                                                                              !
     FASTENERS &                                    P H: 1 -7 1 8-434-4500 IPX: 1-718-434-3                                       New York, NY 10087
 INDUSTRIAL SUPPLIES                                Webs ite www. ta-nne


                                     I NuOCE                    INkdCEEKTE                  R CK 71 OCT N        CHB? NJVBER                                     T5P"             TtTT
                                     5632753                         8/17/2020                   3591487               1522031
                                Terms Descri                    3% 30, Net .31               Net Due Date              9/17/2020



      Bll To:         WHITES TONE CONSTRUCTION CORP                                                Ship        WHITESTONE SHOP - EXEMPT JOBS
                                                                                                   Ta
                      50-52 49TH STREET                                                                        5052 49TH STREET

                      WOODS IDE, NY 1 1377                                                                     WOODS IDE, NY 1 1377




      Tanner Qistome                                                                                           Ordered By: PAT FOLEY
                                           107724



                       PO fiimber                                                                                                         Taker                 Oder Da
                  15-0101-155 (CUNY)                                                                                                 DEP STEIN                  8/10/2020

                        Qiantities                                                                                        Ftici                       Lhit
                                                                      Item ID
                                                                                                                          ng                         fVrVja          Exten
                                                 IXM                  Item Description                                                                  Tax
     Odered         Shippe            Fbmainl                                                                                                                        Rice
                                                         lhit    a                                                                UiH S            . h irisri


      Carri                                                                     Tracking
              03 Route 03

       24.00          24.00                0.00 EA                    /1 15-TBJJ0375X06                           TX      EA                          6.50           156.00
                                                   1.00               3/8   X       6"      TURNBUCKLE            JAW                 1                 8081XTOOL
                                                                      JAW HG 1200LB



              Total Li n j
                                                                                                                                     SLB-T OTAL
                                                                                                                                                                    156.00

                                                                                                            NY Q7Y SOLES TAX -             TOOLS                     13.85
                                                                                                                                  AMJLNTDLE
                                                                                                                                                                    169.85

                                                You May Deduct A Cash Discount of: S4.68                         If Paid By: 9/16/2020

                         All claims must be made within 10
                                                                                                                       Invoice Questions?
                             days,   restocking fee may apply.
                                                                                                                 Call: (718) 434-4500 or Email:




                                       I f this invoice is exempt from sales tax, please send your exempt
                                     certificate to certificates@annerbolt.com. Eb sure to reference your
          WCC 005645
* * * REPRINT * * *
                          Case 1:20-cv-01006-GHW  Document
                                         lanner toil        128-36 Filed 07/23/21 Page 34 of 73
                                                      inlii u>rp.
                                                                                                                                                                          1NM0CE
                       II                                714 MONTAUK AVE
                                                         BROOKLYN, NY 1 1 208
                                                                                         /
                                                                                              USA
                                                                                                                                 :           N l.i W KlviVU]
                                                                                                                                             PO Box 28657.
                                                                                                                                                                      TO ADDKHSN:

              FASTENERS &                               ' PH: 1.718-434-4500 I FX- 1 -71 8-434-3
                                                                                                                                             New York, NY 10087
         INDUSTRIAL SUPPLIES                             Website www.tanne
-   ^                                .




                                           INuOCE                   INyQCEOTE                  HCKTICMET N              CHER NJtCBR                                                   rnr-r
                                           5633170                     8/19/2020                    3591924                    1523201
                                         Terms Descri                                           Net Due Date
                                                                    3% 30, Net 31                                             9/19/2020



              Bll To:       WHITESTONE CONSTRUCTION CORP                                              Ship          CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                                      Ta

                            50-52 49TH STREET                                                                       285 JAY STREET

                            WOODS IDE, NY 11377                                                                    BROOKLYN, NY 11201
                                                                                                                    US


              Tanner Qistome                                                                                        Ordered By: PAT FOLEY
                                                 107724



                              PO Number                                                                                                               Taker              Order Da
                              13-0139-906                                                                                                            ALORD               8/17/2020

                              Quantities                                                                                             Prici                      Unit
                                                                         Item ID
                                                                                                                                     ng                       PHro            Bcten
                                                      UOM                Item Description                                                                        Tax
             Ordered       Shippe           Remaini                                                                                                                           Price
                                                             Unit    a                                                                       Unit S           h iricri


              Cam                                                                  Tracking
                    07 P/U MONTAUK AVE

                5.00          5.00               0.00 EA                 GVVP A345000                                    TX          EA                       95.00           475.00
                                                         1.00            3/4 IN          REUSABLE                CONCRET                         1               8081XTOOL
                                                                         ANCHOR-5000LBS

                                                                         Reusable                   Concrete                An c h i
                                                                         3 / 4 "      Hole.          50 0 0    LB S .        Me e t
                                                                         o   r         Exceeds                          A    N       S
                                                                         Z359. 1-2007.

                                         Shipment Accepted B/:           pat FOLEY / JONATHAN




                    Total Li n ]
                                                                                                                                                SUB- TOTAL:
                                                                                                                                                                             475.00

                                                                                                              NY CITY SALES TAX -                        TOOLS-               42. H

                                                                                                                                     CASH RESPTS                  :          517.K
                                                                                                                                             AMOUNT DUE
                                                                                                                                                                               0.00

                                                  You May Deduct A Cash Discount of: S 14.25                            If Paid By: 9/18/2020
                               All claims must be made within 10
                                                                                                                              Invoice Questions?
                                   days,   restocking fee may apply.                                                    Call: (718) 434-4500 or Email:




                                            If this invoice is exempt from sales tax,                          please send your exempt
                                           certificate to certificates@annerbolt.com.                         Efe sure to reference your
                    WCC 005646
        * * * REPRINT * * *
                             Case 1:20-cv-01006-GHW   Document
                                             lafiner oon & mi 128-36
                                                               U>rp. Filed 07/23/21 Page 35 of 73
                                                                                                                                                                                1IW3CE
                            ll                                  714 MONTAUK AYE
                                                                BROOKLYN, NY' 11 208 USA ,
                                                                                                    "   . .    •          .
                                                                                                                                                   NEW KEM11' 1U ADDRESS/
                                                                                                                                                   PO Box 28657
                FASTENERS &                                     P H:' 1 -7 1 8-434-4500 I FX: 1 -71 8-434-3                                        New York, NY 10087.
    '       INDUSTRIAL SUPPLIES                                 Websitewww.tanne

                                                   IWOCE                   INK) (E CHE                  RCKTlCXEr N                CHB* NJVEER                                  -page—|      r of i
                                                  5633993                       8/24/2020                     3593167                   1522031
                                              Terms Descri                                               Net Due Date
                                                                           3%30, Net 31                                             .   9/24/2020



                   HII To:        WHITES TONE CONSTRUCTION CORP                                                    Ship
                                                                                                                                 -WHITES TONE SHOP - EXEMPT JOBS
                                                                                                                   TV\«
                                  50-52 49TH STREET                                                                              5052 49TH STREET

                                  WOODS IDE, NY 1 1377                                                                           WOODS IDE, NY 1 1377




                  Tanner CUstome
                                                        107724                                                                   Ordered By: PAT FOLEY



                                  PO Number                                                                                                                 Taker              Order Ea
                             15-0101-155 (CUNY)                                                                                                       DEP STEIN                8/10/2020

                                   Quantities                                                                                              Prici                      Unit
                                                                                 Item ID
                                                                                                                                           ng                        Prir-o         Bcten
                                                             UOM                 Item Description                                                                      Tax
                  Ordered     Shippe               Remaini                                                                                                                          Price
                                                                    Unit    a                                                                      Unit S           ft tried


                  Cam                                                                  Tracking iz5237X30102121967
                        UPS NEXT DAY AIR

                     4.00         4.00                 0.00 EA                   PRO J7218H                                        TX      EA                         5.78           23.12
                                                                1.00             3/8DRV IMPCT SCKT 9/16-6PT                                            1               8081XTOOL



                                      1                                                                                                               SUB- TOTPL:
                                                                                                                                                                                    23.12
I
                                      0.00                                                 41.50                                             TOTAL FRBCHT:
                                                                                                                                                                                    41.50

                                                                                                                              NY a TY SPLm TAX - TOOLl-                              5.73

                                                                                                                                           O&HRBCBPTS                   :           68.24

                                                                                                                                                TERMS TAKEN :                        2.1 1
                  **DIRECT SHIPMENT**                                                                                                              AMOUNT DUE
                                                                                                                                                                                     0.00

                                                          You May Deduct A Cash Discount of: SO. 69                               If Paid By: 9/23/2020
                                      All claims must be made within 10
                                                                                                                                        Invoice Questions?
                                          days,   restocking fee may apply.
                                                                                                                                  Call: (718) 434-4500 or Email:




                                                    If this invoice is exempt from sales tax, please send your exempt
                                                  certificate to certificates@annerbolt.com. B6 sure to reference your
                       WCC 005647
        *   *   * RJjPRJNT    *   *       *
                             Case 1:20-cv-01006-GHW   Document
                                             lanner Boit       128-36 Filed 07/23/21 Page 36 of 73
                                                         & mi uorp.
                                                                                                                                                                                 ITM3CE
                            I I                              714 MONTAUK AVE .
                                                             BROOKLYN, NY 11208
                                                                                                   .
                                                                                                   USA
                                                                                                       .
                                                                                                                    . :
                                                                                                                                                    M-;VV KliMll
                                                                                                                                                    PO Box 28657
                                                                                                                                                                            1U ADDK.1.LSS:
                                                                                                                                                                                                 •
                   FASTENERS &                               PH: 1-7 18-434-4500 I FX: l-718r434-3
            INDUSTRIAL SUPPLIES                              Webs ite www, ta tine
                                                                                                                                                    New York, NY 10087
                                                                                                           '

    \
                                            INuOCE                       lf>M3CE CATE                  HCKTIOCT N                <HB? NLMER                                      Fbge           1 Of 2
                                            5634771                           8/27/2020                        3593498                   1524480
                                          Terms Descri              .                                      Net Due Date
                                                                          3% 30, Net 31                                                  9/27/2020



                   011 To:        WHITESTONE CONSTRUCTION CORP                                                   Ship          CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                                                 TV.-
                                  50-52 49TH STREET                                                                            285 JAY STREET
                                  WOODS IDE, NY 11377                                                                          BROOKLYN, NY 11201
                                                                                                                               US


                  Tanner CUstome
                                                    107724                                                                     Ordered By: PAT FOLEY



                                   PO Number
                                                                                                                                                               Taker            Order Cb
                             13-0139-907 (CUNY)
                                                                                                                                                       DEPSTEIN                 8/25/2020

                                      Quantities                                                                                            Prici                        Unit
                                                                               Item ID
                                                                                                                                            ng                                       Eden
                  Ordered     Shippe         Remaini
                                                         UOM                   Item Description                                                                         "%x          Price
                                                                  Unit    a                                                                         UnitS              lnneW

                                                       Delivery Instru         deliveries 7-.00 - 3:00 /
                                                                               CONTACT JAMES 203-803-8775

                  Cbm 01                                                               Tracking
                         Route 01

                     8.00          8.00            0.00 EA                     WPG N6450                                            TX     EA                          85.75         686.00
                                                           1.00                10"         D 1 A               CUP           W/METAL                       I             8081XTOOL
i
                                                                               HANDLE&CASE

                                                                               WOOD'S POWR-GR1P HAND CUP

                    4.00          4.00             0.00 EA                     STN 1 0- 1 43 P                                      TX     EA                            1.73           6.92
                                                           1.00                S T AN        QUIC.K-P O INT                    S N AP -O F                 1             8081XTOOL
                                                                               KINF - 18 MM

                                                                               STANLEY                          QUICK-POINT
                                                                               SNAP -OFF KNIFE-1 8MM -30/BX

                    2.00          2.00             0.00 EA                     REI ALWGS                                            TX     EA                           2.45            4.90
                                                           1.00                G LAS S           SCRAPER-RETRACTABL                                        1             8081XTOOL
                                                                               BLADE

                                                                               GLASS                   SCRAPER                       W I T I
                                                                               RETRACTABLE                      BLADE-           CARDEi
                                                                               WITH 5 EXTRA BLADES

                    1.00          1.00             0.00 EA                     DEW DWHT83 186                                       TX     EA                          27.40            27.40
                                                          1.00                24" X-LARGE TRIGGER CLAMP                                                I                808 1XTOOL

                    4.00          4.00             0.00 EA                    MDB-I0                                                TX     EA                           2.73            10.92
                                                          1.00                5/16 X 2-9/16 MAG NUTS ETTR                                              1                808 1XTOOL

                                                                              MSHL5/16 1/4 HEX DRI

                    4.00          4.00             0.00 EA                    MDB-12                                             TX        EA                           3.10         12.40
                                                          1.00                3/8 X 2-9/16 MAG NUTSETTER                                               1                808 1XTOOL

                                                                              MSHL3/8 1/4 HEX DRIV

                   2.00           2.00             0.00 EA                    GJ 2700                                            TX        EA                          32.00         64.00
                                                          1.00                ISOPORPOLENE                         ALCOHOL                99          1                 8081XTOOL
                                                                              4/CASE



                                             If this invoice is exempt from sales tax,                                     please send your exempt
                                           certificate to certificates@annerbolt.com.                                     Be sure to reference your
                      WCC 005640
        *   *   * REPRINT     *   *   *
                        Case 1:20-cv-01006-GHW   Document
                                        lanner edit        128-36 Filed 07/23/21 Page 37 of 73
                                                    & imji <Jorp.
                                                                                                                                                        \HJOCE
                        111                             .714- MD NT;AUK AVE
                                                     I BROOKLYN,. NY 11 208 USA
                                                                                                .
                                                                                                    '
                                                                                                                                  NEW -REMIT TU .AUDK.EbS:
                                                                                                                                  PO Box 28657
               FASTENERS „£                             PH: i:718-434-4500 i FX: 1-718-434-3
                                                                                                                              . New York, NY 10087               .
        INDUSTRIAL SUPPLIES                             Website www.tanne
/
                                         fNuOCE                INtOCEME                    HCKTIOCT N         CHER NJVBER                               psge— —2 of 2
                                         5634771                      8/27/2020               3593498                  1524480
                                     Terms Descri                  3% 30, Net .31          . Net Due Date
                                                                                                                       9/27/2020


                            Quantities                                                                                    Prici                 Unit
                                                                        I tem ID
                                                                                                                          ng                   Pri           Exten
                                                     UOM                Item Description                                                         Tax
              Ordered    Shippe            Remaini                                                                                                           Price
                                                            Unit   s                                                              Urirt S     Juries!


                                                                        1   OALLO N            BOTTLE                     4
                                                                        BOTTLES /CASE

                 2.00      2.00                 0.00 EA                 BBN50                                     TX      EA                  72.00          144.00
                                                        1.00           5 0 LB        BO X      WHITE         T-SHIRT                   1         8081XTOOL
                                                                        RAGS

                2.00       2.00                0.00 EA                 STN 55-515                                 TX      EA                    8.22          16.44
                                                        1.00           S TAN LEY           WONDER           BAR          P R           1         8081XTOOL
                                                                       BAR-12IN

                                                                       S TANLEY            WONDER           BAR          P R
                                                                       BAR-12 -4/BX



                    To/a/ Un g
                                                                                                                                      SUB TOTAL:
                                                                                                                                                          972.98

                                                                                                        NY CITY SALES TAX - TOOL"                            86.34

                                                                                                                          CASH RECEIPTS            '     1,027.5'

                                                                                                                               TERMS TAKEN :                 31.78
                                                                                                                                  AMOUNT DUE
                                                                                                                                                             0.00

                                                 You May Deduct A Cash Discount of: S29.19                    If Paid By: 9/26/2020

                               All claims must be made within 10
                                                                                                                       Invoice Questions?
                                 days,    restocking fee may apply.                                           Call: (718) 434-4500 or Email:




                                           I f this invoice is exempt from sales tax, please send your exempt
                                         certificate to certificates@annerbo!t. com. Be sure to reference your
                  WCC 005649
    *   *   * REPRINT *    *     *
                 Case 1:20-cv-01006-GHW  Document 128-36 Filed 07/23/21 Page 38 of 73
                                 lanner edii & i\ut tjorp.
                                                                                                                                    I [VM3 CE
              II
       FASTENERS &
  INDUSTRIAL SUPPLIES

                           INuQCE                   INuaOEDQE               HCK TICKET N   (HER NLAEER                              Tags-       r of 2 .




       Sll To:                                                                   Ship
                                                                                 Trt-




      Tanner Qistome



                   PO Number
                                                                                                                Taker              Oder Oa




                    Qiantities                                                                   Rid                       Uiit
                                                         Item ID
                                                                                                 ng                                     Exten
                                       IXM               Item Description                                                   Tax
     Odered      Shippe    FPmaini                                                                                                      Ftfce
                                             Uiit    a                                                 Uiit S           . /rm'cW

                                     Delivery I nstru



      Carri                                                    Tracking




                           I f this invoice is exempt from sales tax, please send your exempt
                          certificate to certificates@annerbolt.com. Bfe sure to reference your
          WCC 005650
* * * REPRINT * * *
                        Case 1:20-cv-01006-GHW   Document
                                       lanrier coir        128-36 Filed 07/23/21 Page 39 of 73
                                                    & inui uorp.
                                                                                                                                            I NMD CE
                        II
             FASTENERS &
         INDUSTRIAL SUPPLIES
,/

                                      INuOCE                   INiOCEEHFE              HCKTIOET N   CHS? MMER                                         2 Of 2




                               Qiantities                                                                   Prici                    Lhit
                                                                    Item ID
                                                                                                            ng                   AiVsa        Exten
                                                 UCM                Item Description                                                 Tax      Price
              Cfdered    Shippe        Fhmaini
                                                        Lhit    8                                                   Lhit S       Ii iri^H




                    lots! Un                                                                                           SLB- T OTAL

                                                                                                                              TAX
                                                                                                                    AMOUNT DUE




                               All claims must be made within 10                                         Invoice Questions?
                                days, restocking fee may apply.                                     Call: (718) 434-4500 or Email:




                                       If this invoice is exempt from sales tax, please send your exempt
                                     certificate to certificates@annerboIt.com. Bfe sure to reference your
                   WCC 005651
     *   *   * jttprint * *     *
                             Case 1:20-cv-01006-GHW   Document
                                             lariner mil       128-36 Filed 07/23/21 Page 40 of 73
                                                         & mi uorp.
                                                                                                                                                                                                      \WQCE
                           I I                        H .714 MO NTAUK AVE.
                                                           BROOKLYN, NY 1 1208
                                                                                                    .
                                                                                                        US A
                                                                                                             .      .
                                                                                                                            ,
                                                                                                                                .
                                                                                                                                            .
                                                                                                                                                                        M;W HI: Mil
                                                                                                                                                                        PO Box 28657
                                                                                                                                                                                                   TO ADDKbNS:

                FASTENERS &                           r    PH: i_7 18-434-4500 1 FX: 1-718-434-3.
            INDUSTRIAL SUPPLIES                                                                                                                                         New York, NY 10087
                                                               Website www.tanne
(
                                            INVOCE                      IMOCE DOE                           RCKTlChET N                                  CHER NJVEER
                                                                                                                                                                                                      Tags-          r-Df-t
                                           5635883                           9/2/2020                              3594931                                      1524946
                                         Terms Descri                                                            Net -Due Date
                                                                        3% 30, Net 31                                                                          10/3/2020


                   511 To:     WH1TESTONE CONSTRUCTION CORP                                                             Ship                         CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                                                        tv>.
                               50-52 49TH STREET                                                                                                     285 JAY STREET

                               WOODS IDE, NY 11377                                                                                                   BROOKLYN, NY 1 1201
                                                                                                                                                     US


                  Tanner CUstome
                                                  107724                                                                                             Ordered By: Mr. JAMES DEARTH



                                PO Himber
                                                                                                                                                                                 Taker               Oder Da
                             13-0139-908 (CUNY)
                                                                                                                                                                           DEPSTE1N                  8/27/2020

                                 Quantities                                                                                                                       Rid                       Lhit
                                                                              Item ID
                                                                                                                                                                  ng                                      Exten
                                                        loji                  Item Description                                                                                               Tax
                  Odered      Shippe        Fhmaini                                                                                                                                                       Price
                                                                 Unit    &                                                                                              Lhit S           It iricri

                                                      Delivery I nstru        DELIVER 7:00 - 3:00                  /
                                                                              JAMES 203-803-8775

                  Carri 07 P/U MONTAUK                                                   Tracking
                                       AVE

                   20.00       20.00             0.00 EA                      TS 2785EG                                                                           C                      250.00               50.00
                                                           1.00               BEAM CLAMP U-BOLT ZP FITS                                                                   100                EXEMPT
                                                                              Beam            Clamp                         Fits                    to         1-5/5
    v   .
                                                                             Two            3/8"            hex                         nuts             &      U-b
                                                                             included                        25/BX.                                 For          u s

                                                                             with           beams                  up                   to          3/4",         ar

                                                                             with                channels                                                P1000
                                                                             PI      10 0,                   P 2        0 0 0 ,                          P 3   0 0 C
                                                                             P   3   3   0 0 ,              P 3         3           0   1       ,        P 4 0 0 C
                                                                             P4001, P4100, P4101

                                         Shipment Accepted fy:               james DEARTH




                       Total Lin j
                                                                                                                                                                           SUB-T OTfiL
                                                                                                                                                                                                         50.00

                                                                                                                                                                               TAX                            o.oc
                                                                                                                                                                        MJLNTDUE
                                                                                                                                                                                                         50.00

                                                   You May Deduct A Cash Discount of: SI. 50                                                             If Paid By: 10/2/2020
                                    All claims must be made within 10
                                                                                                        T                                                      Invoice Questions?
                                     days, restocking fee may apply.
                                                                                                                                                         Call: (718) 434-4500 or Email:




V.                                         I f this invoice is exempt from sales tax, please send your exempt
                                          certificate to certificates@annerboIt.com. Bfe sure to reference your
                      WCC 005652
        *   *   * R]jpRiNT    * *    *
                            Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 41 of 73
                                                     II 714
                                                        ™       rol1 *ml """•                                                                                           I bM3GE
                           II                               MONTAUK AVE
                                                     f BROOKLYN, NY 11208 USA
                                                                                                                                            NEW KMMii             I'D ADDRESS:
                                                                                                                                            PO Box 28657
                FASTENERS &                             PH:'l-718-434-4500 I FX: 1-718-434-3                                                New York, NY 10087
            INDUSTRIAL SUPPLIES                         Website www.tanne          '           .       '

    (
                                          INuOCH                  INuQCEDQE                    HCKTiaCT N                    CHBR NJVEER                                TSRJ5—      1 Of 2
                                         5636646                       9/8/2020                            3595621                1526249
                                        Terms Descri              3% 30, Net 31                    Net Due Date
                                                                                                                                 10/9/2020



                  Bll To:    WH1TESTONE CONSTRUCTION CORP                                                    Ship           CUNNY NyCCT NEW. ACADEMIC BLDG EX
                                                                                                             "TV,-

                             50-52 49TH STREET                                                                              285 JAY STREET

                             WOODS IDE, NY 1 1377                                                                           BROOKLYN, NY 11201
                                                                                                                            US


                  Tanner Clistome                                                                                           Ordered By: PAT FOLEY
                                               107724



                                PO Number                                                                                                            Taker            Order Da
                                15-0101-156                                                                                                    CSUKHRAJ               9/4/2020

                                 Quantities                                                                                         Prici                     Unit
                                                                        Item ID
                                                                                                                                    ng                       Priro         Eden
                                                     UOM                Item Description
                 Ordered    Shippe        Remaini                                                                                                                          Price
                                                           Unit    a                                                                        Unit S           hiricH

                                                    telivery I nstru JAMES DEARTH: 203-803-8775

                  Cam OS P/U                                                    Tracking joNATHAN/CS
                             MASPETH

                    1.00        1.00          0.00 EA                   25C7200RATS                                                 EA                        4.52          4.52
                                                        1.00            1/4-20    X        6       FT            THREADED           R.i         1              EXEMPT
                                                                        304SS

(                                                                       1/4-20         X           6        FULL            THREAt
                                                                        THREADED                   ROD               304    stainle;
                                                                        STEEL

                   3.00         3.00          0.00 BX                   50CNNES                                                     C                        38.87         116.61
                                                       100.00           1/2-13     NYLON                       IN S E R T        LOCI        100               EXEMPT
                                                                        NUT 1 8-8SS

                                                                        1 0 0 / B O X              -           1/2-13        NYLOf
                                                                        INSERT                 LO C K                NUT         18-8
                                                                        STAINLESS STEEL

                                              Unit Conversion:          ea                                           Qty:        300.00

                   4.00         4.00          0.00 BX                  25CNNES                                                      C                         6.80          27.20
                                                       100.00           1/4-2 0    NYLON                       IN S E R T        LOCI        100               EXEMPT
                                                                       NUT 18-8SS

                                                                        1 0 0 / B O X              -           1/4-20        NYLOf
                                                                       INSERT              LOCK                      NUT         18-8
                                                                       STAINLESS STEEL

                                              Unit Conversion:         EA                                            Qty:        400.00




                                           If this invoice is exempt from sales tax, please send your exempt
                                         certificate to certificates@annerbolt.com. Be sure to reference your
                      WCC 005653
        *   *   * REPRINT   *   *   *
                  Case 1:20-cv-01006-GHW  Document 128-36 Filed 07/23/21 Page 42 of 73
                                 lanner boii & mt uorp.
                                                                                                                                                 INnQCE
                  II                              714 MONTAUK AVE
                                                  BROOKLYN, NY 11208
                                                                                     .
                                                                                     USA
                                                                                                                         NEW KHMIT TO ADDRESS:
                                                                                                                      PO Box 28657                            .
         FASTENERS &                              PH: 1.718-434.4500 I FX: 1-7 18-434-3
                                                                                                                      New York, NY 10087
     INDUSTRIAL SUPPLIES                          Website wsyUaime.

                                    IFM30E                 IIW3CED5FE                    HCKTICHET N     CRCER MM3ER                             Rtge     i       1 of 2
                                    5636646                      9/8/2020                   3595621          1526249
                              Terms Descri             -     3% .30, Net 31               Net Due Date       10/9/2020


                       Quantities                                                                                Prici                    Unit
                                                                  Item ID
                                                                                                                 ng                   Prira         Bcten
                                               UOM                Item Description                                                        Tax           Price
        Ordered    Shippe            Remaini
                                                      Unit                                                               Unit S      ii/n'eW




              Total Lin 3
                                                                                                                            SUB- TOTAL:
                                                                                                                                                    148.33

                                                                                                                                   TAX :                 0.0C

                                                                                                                 C0SHRBCBPTS               :        143.81

                                                                                                                      TERMS TAKEN :                     4.45
                                                                                                                         AMOUNT DUE
                                                                                                                                                        0.00


                                             You May Deduct A Cash Discount of: S4.45                    If Paid By: 10/8/2020

                        All claims must be made within 10                                                     Invoice Questions?
                            days,    restocking fee may apply.                                           Call: (718) 434-4500 or Email:




V.
                                      If this invoice is exempt from sales tax, please send your exempt
                                    certificate to certificates@annerbolt.com. Bfe sure to reference your
             WCC 005654
     * * REPRINT * * *
                Case 1:20-cv-01006-GHW   Document 128-36 Filed 07/23/21 Page 43 of 73
                                lanner coit &mi cjorp.
                                                                                                                                                                         INuQCE
           ill
      FASTENERS &
                                                 714 MO NTAUK AVE.
                                                 BROOKLYN, NY 1 1208 USA '
                                                                                      •        '    .                                  •.NEW REMIT TO ADDRESS:
                                                                                                                                         PO Box 28657
                                                 PH: i ,718-434-4500 I FX; 1 -71 8-434-3                                                  New York, NY 10087
 INDUSTRIAL SUPPLIES                             Webs ite www.tanne


                                 INuQCE                    INRJCE EWE                 HOC TICKET N                     (HER KMk                                          Rtgs—        i of I
                                 5636716                        9/8/2020                       3595809                         1526249
                            Terms Descri                   3% 30, Net 31                  Net Dae Date                         10/9/2020



      Bll To:     WHITESTONE CONSTRUCTION CORP'                                                    Ship               CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                                   Tr>-

                  50-52 49TH STREET                                                                                   285 JAY STREET

                  WOODS IDE, NY 11377                                                                                 BROOKLYN, NY 11201
                                                                                                                      US


      Tanner CUstome                                                                                                  Ordered By: PAT FOLEY
                                       107724



                   PO Number                                                                                                                       Taker                Order Da

                    15-0101-156                                                                                                             CSUKHRAJ                    9/4/2020

                    Quantities                                                                                                    Prici                        Unit
                                                                 I tem I D
                                                                                                                                  ng                         Pidfo           Exten
                                              UOM                Item Description                                                                               Tax          Price
     Ordered     Shippe           Remaini
                                                    Unit    a                                                                             Unit S             Jtiricri

                                            Delivery I nstrv     JAMES DEARTH: 203-803-S775

      Carri 08 P/U MASPETH                                              Tracking james/CS

        2.00       2.00                0.00 BX                   25CNFHS                                                          C                            3.29            6.58
                                                100.00           1/4-20           FINISHED                      HX             NU1          100                 EXEMPT
                                                                 18-8SS

 i
                                                                 I 00/BOX                          1/4-2 0        FIN IS H E 1
                                                                 HEX         NUT                   18-8       STAIN LESI
                                                                 STEEL

                                      Unit Cbnversion:           ea                                        Qty:                200.00

       2.00        2.00               0.00 BX                    25N1 00WFES                                                      C                            5.20           10.40
                                                100.00           1 /4   X     1     O D            FENDER                  WASH             100                 EXEMPT
                                                                 18-8SS

                                                                 1   0 0 / B O X           -            1/4       X        1     O I
                                                                 FENDER                   WAS             HER              18-8
                                                                 STAINLESS STEEL
                                      Unit Cbnversion:           ea                                        Qty:                200.00



           Total Lin 2
                                                                                                                                             SUBTOTAL:
                                                                                                                                                                             16.98

                                                                                                                                                           TAX-               0.0C

                                                                                                                                  CASH RB3BPTS                   :           16.47

                                                                                                                                        TERMS TAKEN •                         0.51
                                                                                                                                         AMOUNT DUE
                                                                                                                                                                              0.00

                                         You May Deduct A Cash Discount of: $0.51                                      If Paid By: 10/8/2020

                     All claims must be made within 10
                                                                                                                               Invoice Questions?
                         days,   restocking fee may apply.                                                             Call: (718) 434-4500 or Email:




                                  I f this invoice is exempt from sales tax, please send your exempt
                                 certificate to certificates@annerbolt.com. Be sure to reference your
          WCC 005655
* * * REPR/NT * * *
                              Case 1:20-cv-01006-GHW   Document 128-36 Filed 07/23/21 Page 44 of 73
                                              lanner roit & put Corp.
                                                                                                                                                                                \WQCE
                            I II                           714 MONTAUK AVE
                                                           BROOKLYN, NY 1 1208 USA
                                                                                                 •....•       .     .                             NEW REMIT TO ADDRESS:
                                                                                                                                                  PO Box 28657                       '
                                                                                                                                                                                               T~"




                   FASTENERS &                             PH: i _7 1 8-434-4500 I FX: 1 -7 1 8-434-3                    .
                                                                                                                                                  New York, NY 10087
            INDUSTRIAL SUPPLIES                            Website www. tanne
    "r~<-




                                           INuOCE                       INiXTCE DTE                   HCK TICKET N                CHER NJVEER                                               reft
                                           5636839                           9/9/2020                      3595647                     1526249
                                        Terms Descri         .          3% 30, Net 31                  Net Due Date
                                                                                                                                      1 0/1 0/2020


                   Bll To:     WHITESTONE CONSTRUCTION CORP                                  .               Ship                CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                                             Tn.

                               50-52 49TH STREET                                                                                 285 JAY STREET

                               WOODS IDE, NY 1 1377                                                                              BROOKLYN, NY 11201
                                                                                                                             '   US


                  Tanner CUstome
                                                 107724                                                                          Ordered By: PAT FOLEY



                                PO Number                                                                                                                  Taker              Order Dn
                                15-0101-156                                                                                                          CSUKHRAJ                 9/4/2020

                                 Quantities                                                                                               Prici                       Unit
                                                                              Item ID
                                                                                                                                          ng                         Pripo         Bcten
                                                       UOM                    Item Description                                                                         Tax
                  Ordered     Shippe        Remaini                                                                                                                                Price
                                                                 Unit    &                                                                        Unit S            h irinH

                                                      Delivery Instru         JAMES DEARTH: 203-803-8775

                  Cb/77'ooi *** QUICK SHIP                                            Tracking
                        ***




                     8.00       8.00             0.00 EA                      25C7200RATS                                                 EA                          4.52          36.16
                                                          1.00                1/4-20     X        6    FT         THREADED                Ri                           EXEMPT

(           t
            i
                                                                              304SS

                                                                              1/4-20         X         6    FULL                 THREA1
                                                                              THREADED                 ROD              3 04     STAIN LEI
                                                                              STEEL


                        Tote! Un j
                                                                                                                                                     SUB- TOTAL:
                                                                                                                                                                                   36.16

                                                                                                                                                                   TAX:             0.0C

                                                                                                                                          CASH RECB PTS                :           35.08

                                                                                                                                               TERMS TAKEN :                        1.08
                                                                                                                                                  AMOUNT DUE
                                                                                                                                                                                    0.00

                                                   You May Deduct A Cash Discount of: SI. 08                                      If Paid By: 10/9/2020

                                 All claims must be made within 10
                                                                                                                                       Invoice Questions?
                                     days, restocking fee may apply.
                                                                                                                                  Call: (718) 434-4500 or Email:




                                            If this invoice is exempt from sales tax,                                    please send your exempt
                                          certificate to certificates@annerbolt.com.                                Be sure to reference your
                       WCC 005656
     * *        * RjjPRJNT * * *
                           Case 1:20-cv-01006-GHW  Document 128-36 Filed 07/23/21 Page 45 of 73
                                          lanner ton & imji gorp.
                                                                                                                                                                              I NuQCE
                        II                                  714 MO NT AUK. AVE
                                                            BROOKLYN, NY 11208
                                                                                            .
                                                                                                USA.
                                                                                                    .                                           MiW KT.V11T
                                                                                                                                                PO Box 28657
                                                                                                                                                                          TO ADDKliSN :

            FASTENERS , &                                   PH: i_7i 8.434.4500 I FX: 1-718-434-3                                               New York, NY 10087
        INDUSTRI AL SUPPLIES                                We b site www. ta line

                                            I PAX) CE              INuQCEDQH                            PICK "II GET N       OTER NJVEER                                                    TnTT
                                            5637312                     9/1 1/2020                          3596174                  1524480
                                       Terms Descri                   3% 30, Net 31             •        Net Due Date             10/12/2020



               Bll To:       WHITESTONE CONSTRUCTION CORP                                                     Ship         CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                                              Ta«

                             50-52 49TH STREET                                                                             285 JAY STREET

                             WOODS IDE, NY 1 1377                                                                          BROOKLYN, NY 11201
                                                                                                                           US


               Tanner CUstome                                                                                              Ordered By: PAT FOLEY
                                                  107724



                              PO Number                                                                                                                  Taker               Order Da

                          13-0139-907 (CUNY)                                                                                                       DEPSTEIN                  8/25/2020


                               Quantities                                                                                               Prici                      Unit
                                                                          Item ID
                                                                                                                                        ng                                        Exten
                                                         UOM              Item Description                                                                        "fix            Price
              Ordered       Shippe           Remaini
                                                               Unit   a                                                                         Unit S           ll iricri


                                                       Delivery I nstru   DELIVERIES 7:00 - 3:00 /

                                                                          CONTACT JAMES 203-803-8775

               Carri                                                             Tracking
                       01 Route 01

                 1.00          1.00               0.00 EA                 CAP   1 1 12539                                       TX      EA                       560.00           560.00
                                                           1.00           EXOFIT                        STRATA            P O S 1 T 1 O f           1                808 1XTOOL
                                                                          HARNESS - 2 XL
                                                         Ordered fie:     1112539

                 2.00         2.00               0.00 EA                  OLF XH-1                                              TX     EA                         19.37            38.74
                                                           1.00           25MM       FBRGLS                   RBBR        GRP         RTC           1                8O8IXTOOL
                                                                          LCK UTLTY KNF



                       Totd Lin 2                                                                                                                  SUB TOTfiL:
                                                                                                                                                                                 598.74

                                                                                                                      NY OTY SfiLES TAX - TOOLT                                   53.14

                                                                                                                                        CASHRECBPTS                   :          632.31

                                                                                                                                             TERMS TfiKEN :                       19.56
                                                                                                                                                AMOUNT DUE
                                                                                                                                                                                   0.00

                                                                                                                                                                                        =
                                                   You May Deduct A Cash Discount of: SI 7.96                                If Paid By: 10/1 1/2020

                                All claims must be made within 10                                                                    Invoice Questions?
                                    days,   restocking fee may apply.                                                        Call: (718) 434-4500 or Email:




v_w.
                                             If this invoice is exempt from sales tax,                                   please send your exempt
                                            certificate to certificates@annerbolt.com.                               Efe sure to reference your
                       WCC 005657
       * *   * REPRJNT * * *
                        Case 1:20-cv-01006-GHW  Document 128-36 Filed 07/23/21 Page 46 of 73
                                       Tanner ao it & rsut uorp.
               [                                                                                                                                                                          IfSMDCE
                     ill                              ."71-4 MONTAUK AVE
                                                        BROOKLYN. NY 11208
                                                                                                 .
                                                                                             USA .
                                                                                                            .                                             .NEW REMIT i'U ADDRESS:
                                                                                                                                                          PO Box 28657
           FASTENERS &                                ' PH: "U7 18-434-4-500 I FX: 1-718-434-3
                                                                                                                                                   .      New York, NY 10087
      INDUSTRIAL SUPPLIES                              Website www.tanne .                   .

                                        IN/OCE                   INUOCEBOE                           HCK TICKET N                        CHB?NJ\K?                                                    1-ofT
                                        5637313                     9/11/2020                           3596165                                1526858
                                      Terms Descri               3% 30, Net 31                        Net Due Date                             10/12/2020



           Bli To:         WH1TESTONE CONSTRUCTION CORP                                                         Ship                 CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                                                TV, •

                           50-52 49TH STREET                                                                                         285 JAY STREET

                           WOODS IDE, NY 1 1377                                                                                      BROOKLYN, NY 11201
                                                                                                                                     US


          Tanner CUstome                                                                                                             Ordered By: Mr. JAMES DEARTH
                                              107724



                            PO Number                                                                                                                              Taker                 Order Eg

                        13-0139-914 (CUNY)                                                                                                                   DEP STEIN                   9/9/2020

                             Quantities                                                                                                           Prici                        Unit
                                                                      Item ID
                                                                                                                                                  ng                          Prir-&          Bden
                                                    UOM               Item Description                                                                                           Tax          Price
          Ordered        Shippe          Remaini
                                                          Unit    3                                                                                       Unit S            . h iri^ri


                                                   Delivery Instrv    DELIVER 7:00 - 3:00 /
                                                                      JAMES 203-803-8775

          cam                                                                     Tracking
                   01   Route 01

             6.00           6.00              0.00 EA                 TS 2785EG                                                                   C                         250.00             15.00
                                                       1.00           BEAM CLAMP U-BOLT ZP FITS                                                             100                  EXEMPT

                                                                      Beam             Clamp                        Fits            to         1-5/S
                                                                      Two            3/8"             hex               nuts             &      U-b
                                                                      included                        25/BX.                        For          u s

                                                                      with           beams                  up           to         3/4",         ar

                                                                      with                 channels                                      P1000
                                                                      P   1   1    0 0 ,              P 2       0   0 0 ,                P 3   0 0 C
                                                                      P   3   3    0 0 ,              P 3       3   0   1     ,          P 4 0 0 C
                                                                      P4001 , P4100, P4101


                   Total Li n ]
                                                                                                                                                             SUB- TOTAL:
                                                                                                                                                                                              15.00

                                                                                                                                                                           TAX :               0.0C

                                                                                                                                                  CASH RBCB PTS                   :           14.55

                                                                                                                                                       TERMS TAKEN :                           0.45
                                                                                                                                                          AMOUNT DUE
                                                                                                                                                                                               0.00

                                               You May Deduct A Cash Discount of; S0.45                                                  If Paid By: 10/11/2020

                              All claims must be made within 10                                                                                Invoice Questions?
                                  days, restocking fee may apply.                                                                        Call: (718) 434-4500 or Email:




v.
                                         If this invoice is exempt from sales tax,                                                please send your exempt
                                       certificate to certificates@annerbolt.com.                                           Bfe sure to reference your
                WCC 005658
     * * * REPRJNT * *            *
                      Case 1:20-cv-01006-GHW
                                      Tanner
                                             Document 128-36 Filed 07/23/21 Page 47 of 73
                                                                         edit & mi u?rp.
                                                                                                                                                                    I M/QCE
                     II                                   714 MONTAUK AYE
                                                        BROOKLYN,. NY 11208 USA                     '
                                                                                                                                      NEW RRMiT TU
                                                                                                                                      PO Box 28657
                                                                                                                                                                   ALJURhSS:

            FASTENERS &                                P.H:i_7i 8.434-4500 1 FX: 1-718-434-3
                                                                                                                                      New York, NY 10087
        INDUSTRIAL SUPPLIES                            We b s ite www.tap.ne

\
                                        INUOCE                    irWQCE CfiTE              HCKTia^r n                CHER NJVtER                              j    Fage          I Of I.
                                        5638102                        9/16/2020               3596582                       1524480
                                   Terms Descri                    3% 30, Net 31             Net Due Date                   10/17/2020



            Bll To:      WHITESTONE CONSTRUCTION CORP                                               Ship         .CUNNY NyCCT NEW ACADEMIC BLDG EX

                         50-52 49TH STREET                                                                       285 JAY STREET

                         WOODS IDE, NY 11377                                                                     BROOKLYN, NY 11201
                                                                                                                  US


            Tanner CUstome                                                                                       Ordered By: PAT FOLEY
                                              107724



                           PONjmber                                                                                                          Taker                 Oder Da
                      13-0139-907 (CUNY)                                                                                                DEP STEIN              8/25/2020

                           Qiantities                                                                                          Rici                    Ui'it
                                                                        Item ID
                                                                                                                               ng                                       Exten
           Q-dered     Shippe
                                                    LCM                 Item Description                                                              *%x                  Rice
                                         F&maini
                                                           Lhrt    a                                                                  UiHS           luricri

                                                   Delivery Instru      deliveries 7.00 - 3:00 /
                                                                        CONTACT JAMES 203-803-8775

            Carri 01 Route 01                                                 Tracking

              1.00         1. 00             0.00 EA                    CAP 3500231                                    TX      EA                    555.00             555.00
                                                       1.00             8'     Twin         10 0%          Tie -Off          witl        1              808 1XTOOL
    1
                                                                        Aluminum Rebar

                                                                        Nano-Lok              edge,              8'         T w i
                                                                        100%        Tie -Off            with     A1 u m i n u it
                                                                        Rebar              Lock            Nose             H o o
                                                                        (2-1/2" gate)


                 Total Li n \
                                                                                                                                        SLB-T cm.-
                                                                                                                                                                       555.00

                                                                                                            AY O TY SfiLES TAX - TOOLS                                 49. 2(
                                                                                                                                      MJUNT CLE
                                                                                                                                                                      604.26

                                              You May Deduct A Cash Discount of: $16.65                               If Paid By: 10/16/2020
                            All claims must be made within 10
                                                                                                                            Invoice Questions?
                                days,   restocking fee may apply.
                                                                                                                      Call: (718) 434-4500 or Email:




                                         If this invoice is exempt from sales tax,                             please send your exempt
                                        certificate to certificates@annerbolt.com.                         Ete sure to reference your
                WCC 005659
    *   * * REPRINT * * *
                    Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 48 of 73
                                                  lanrier         bdii       & i>ut         uorp.
                                                                                                                                                                           INiiQCE
                    II                           714 MO NT AUK AVE
                                                 BROOKLYN, NY 1 1208
                                                                                       .
                                                                                       USA
                                                                                                ....

                                                                                                      .
                                                                                                                                            \hW R h Mil
                                                                                                                                            PO Box 28657
                                                                                                                                                                      TU AUDRHSS:
                                                                                                                                                                                            '
         FASTENERS &                             PH: 1-718-434-4500 I FX: 1-718-434-3                                                       New York, NY 10087
     INDUSTRIAL SUPPLIES .                       Website www, tanne

                                   I NMD CE               '       Cf= IOTE                 HCK TICKET N               CRTR NDVfflR                                        T=sg5"          i-ort
                                   5639063                     9/21/2020                        3598223                        152851 1
                                 Terms Descri                 3% 30, Net 31                 Net Due Date.                      10/22/2020



          Bll To:     WHITESTONE CONSTRUCTION CORP                                                Ship               CUNNY NyCCT NEW ACADEMIC BLDG EX
                                                                                                  Tn-

                      50-52 49TH STREET                                                                              285 JAY STREET

                      WOODS IDE, NY 11377                                                                            BROOKLYN, NY 11201
                                                                                                                     US



         Tanner Qistome                                                                                              Ordered By: PAT FOLEY
                                         107724



                       PO Number                                                                                                                     Taker               Order Da
                     PO 13-0139-915                                                                                                           CSUKHRAJ                   9/21/2020

                        Quantities                                                                                                  Prici                        Unit
                                                                  Item ID
                                                                                                                                    ng                          Pri
                                                                                                                                                                 TTP           Exten
                                               UOM                Item Description                                                                                Tax          Price
         Ordered     Shippe         Remairti                  Q
                                                     Unit                                                                                   Unit S             h iricH


         cam" 08 P/U MASPETH                                            Tracking

            1. 00       1.00             0.00 BX                  50C.300BTAPS                                                     C                            89.80              44.90
                                                 50.00            1/2-13     X     3       HX     TAP                 BOLT                    100                 EXEMPT
                                                                  18-8SS

                                                                  5 0 / B O X                   1/2-13           X         3    he;
                                                                  TAP        BOLT            FULL          THREAD                 18-
                                                                  S TAIN LESS STEEL

                                         Unit Conversion:                                                  Qty:                  50.00

            1.00        1.00             0.00 BX                  50NWSFS                                                          C                             9.20              9.20
                                                 100.00           1/2   FLAT               WAS H E R                  1-1/4         Ol        100                 EXEMPT
                                                                  18-8SS

                                                                  100/BOX                       1/2       FLAT            W AS H E
                                                                  1-1/4          O D            18-8       STAINLES
                                                                  STEEL

                                        Unit Cbnversion:          ea                                       Qty:                 100. CO



               Tofa/ Lin 2
                                                                                                                                               SUB-TOTAL:
                                                                                                                                                                               54.10

                                                                                                                                                             TAX •'                0.0C

                                                                                                                                    CASH RSBPTS                   :            52.45

                                                                                                                                          TERMS TfiKBi :                           1.62
                                                                                                                                            AMOUNT DUE
                                                                                                                                                                                   0.00


                                          You May Deduct A Cash Discount of: 51.62                                   If Paid By: 10/21/2020

                         All claims must be made within 10                                                                     Invoice Questions?
                             days, restocking fee may apply.                                                          Call: (718) 434-4500 or Email:




V
                                     If this invoice is exempt from sales tax,                               please send your exempt
                                  certificate to certificates@annerbolt. com.                              Bfe sure to reference your
              WCC 005660
    * * * REPRINT * *        *
         Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 49 of 73
                                                          TIME AND MATERIAL TICKET

contractor Nama              Whitesfone Construction corp.
Date: 8/10/2020                          Day Monday,
location:     •       CUNY New Academic Building
Address: •             285 Jay Street, Brookiyn, NY 11021         ,                                                    .   5(5-52 49TH Sikftf
                                                                                                                           WDODS50L N.Y., - 277

                                                            Description of work cerfomied:

Clerestory Remediation Day 1 - Begin, work on the sits safety and exterior material staging platform on the
auditorium roof. Deliver materials to the auditorium roof with knuckle boom truck. Construct the exterior material
staging platform on the auditirium roof. Construct the safe work access zone in the lobby.




LABOR:

Level               TRADE:                                NAME                                 SSH: (test 4 ditptsl           Time IN             Time Cut        Total


   J              Carp - 1556      Stainislaw Kubis                                                                         7:00 AM             3:30 PM                   8

                  Carp - 926       Mariusz Ledniak                                                                          7:00 AM             3:30 PM                   8

  J               Carp - 926       Tomasz Wojtak                                                                            7:00 AM             3:30 PM                   8

  J                Lab - 79        Unas Vydmantas                                                                           7:00 AM             3:30 PM               8

   J               Roof - 8        ArKadiusz Zajkowski                                                                      7:00 AM             3:30 PM                   8




                                                                                                                                        Tela! hours of the Day:      40
                                                                                                Receipts Attached: Yes:                 No:
Equipment and Tools In Use. Material Delivered cr Used.
(1)Kundke boom truck, (2) Flat bed trucks, (3) pallets of plywood, (1) pallet of 2x4 boards, (4) pallets of rigid insulation, (6) 12"x12" timbers, (1)
MEC4555 electric scissor lift.




VVh'lgslgng                                                                                           ecfesentative:
                                                                                                                                                                              1   (SrC)
                                                                                                                                                                                      **



SIGN:                                                                                        SIGN;
                                                                                                                                                                                  c3H\y
         7"
PRINT:                                                                                       PRINT:

PATE-              R//o/zio                                                                  DATE:
                                                                                                                ck I yo/

WCC 005661
           Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 50 of 73
                                                          TIME AND MATERIAL TICKET

 Coniraciar Name:         Whitestone Construction corp..                                                      f*"
 pate: 8/11/2020           .       .     Day: Tuesday                                              \v;v|.                                                        =5
 Location:           CUNY New Academic Building

 Address:            285 Jay Street; Brooklyn, NY 1 1021                                                            '50-52 49'IH STREET-
                                                                                                                    W00DSIDE, N Y .      i'Z71

                                                            Description of work performed:

 Clerestory Remediation Day 2 - Construct both sidewalk shed overhead protection in'areas shown
                                                                                                on work
 access plan.                                      -




 LABOR:

 Level           TRAPS:                                  NAME:                               SS#: Oast 4 digits)        Time IN              time Out        Total

   J         Carp - 1556            Stainislaw Kubis                                                                   7:00 AM             3:30 PM                   8
   J          Carp - 926            Mariusz Ledniak                                                                    7:00 AM             3:30 PM               8
   J          Carp - 926            Tomasz Wojtak                                                                      7:00 AM             3:30 PM                   8
   J            Lab - 79            Unas Vydmantas                                                                     7:00 AM             3:30 PM                   8




                        iiiiyia                                                                                                   •Total toils of the.Day:     32
                                                                                             Receipts Attached: Yes:              No:
Equipment and Tools in Use. Material Delivered or Used
(1) Kunclke boom track, (2) Flatbed trucks, (3) pallets of plywood, (1) pallet of 2x4 boards, (4) pallets
                                                                                                          of rigid insulation, {6) 12"x1 2" limbers, (1)
MEC4555 electric scissor lirl.




                                                                                        Sciams RenrasBnlalive:



SIGN:
                                                                                        SIGN:

                                                                                        PRINT:
       s
date:
                                                                                        DATE:          0
                                                                                                           s#Tm
WCC 005662
             Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 51 of 73
                                                              TIME AND MATERIAL TICKET

     conifactof Name:         Whitestone' Construction corp.
     Date: 8/12/2020
                                                                                                                          fjL
                                             pay: Wednesday
    Location:           CUNY New Academic Buildinfl
                                                                                                          L-A_|UT_4            IT@@Tr©IHl.
     Matsss-.           285 Jay Street, Brooklyn, NY 11021                                                                   50-52 49TH STRrn
                                                                                                                             wgodside:. n:y,.- rev?

                                                                Description of work performed:

     Clerestory Remediation Day 3 - Construct exterior roof scaffolding base. Construct exterior roof guard rail
     system.




    LABOR:

    Level            TRADE:                                   NAME:                                SSfc (last 4 <Siqns>         Tar e IN             Time Qui         Total


       J         Carp - 1556            Stainislaw Kubis                                                                      7:00 AM               3:30 PM                   8

      J           Carp - 926            Mariusz Ledniak                                                                       7:00 AM               3:30 PM               8




\




                                                      -   -
                                                                                                                                           :T6ial hours of the Day:      16
                                                                                                    Receipts Attached: Yes:                No:
    Equipment and Tools in Use. Material Delivered cr Used.
    (3) pa/Jets of plywood, (1) pallet of 2x4 boards, (4) pallets of rigid insulation, (6) T2"x12" Umbers, (1) MEC4555 electric scissor lift.




                        native:.
                                                                                             Ssiama.            tentative:
                                                                                                                                                                                  1
                                                                                                                                    J
    SIGN:                                                                                    SIGN:                                                                                    ohy
    PRINT:              "gr7C\rdrjn&a (Sdt'Wt -                                                  PRINT:

    DATE:                                                                                        DATE:      ftK / V-j 1*>

    WCC 005663
            Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 52 of 73
                                                              TIME AND MATERIAL TICKET

    Contractor Name:         Whitestbne Construction corp.                                                          r
    Date: 8/13/2020                          oay: Thursday
    Location:           CUNY New Academic Building               .
                                                                                                           TO®                  J L
                                                                                                                                                       or«
                                                                                                                                                               ikh  <= of*


    Address:            285 Jay Street! Brooklyn, NY 1 1021                                                                   •50-3-2 49TH STREET '
                                                                                                                              iVOOOSIDE, K.t, VI 377

                                                                Description of woric performed:

    Clerestory Remediation Day 4 - Deliver Scaffolding frames to roof with knuckle boom. Remove excess material
    from roof. Construct exterior roof scaffolding. Construct interior controlled access zone.




    LABOR:

    Level           TRAPS-                                    NAME:                                SS#: {last 4 digits)          Time IN            Time Out            Total


      J         Carp - 1 556           Stainislaw Kubis                                                                        7:00 AM            3:30 PM                   8

      J          Carp - 926            Mariusz Ledniak                                                                         7:00 AM            3:30 PM                   8

      J          Carp - 926            Tomasz Wojtak                                                                           7:00 AM             3:30 PM                      8

      J            Lab - 79            Unas Vydmantas                                                                          7:00 AM            3:30 PM                   8

      J            Roof - 8            Arkadiusz Zajkowski                                                                     7:00 AM             3:30 PM                  8




i




                                                                                                                                           Total hours of the Day:         40
                                                                                                     Receipts Attached: Yes:               No:
    Equipment and Toots in Use. Material Delivered or Used.

    (1) Knuckle boom, (1) flatbed (3) pallets of plywood, Scaffolding frames. Aluminum scaffolding planks, debris netting, rigid insulation, (6) 12"x12"
    timbers, (1) MEC4555 electric scissor lift.




    WhHestone Representative:                                                                     Sciamfi Representative: .            .
                                                                                                                                                         \
                                                                                                                                                                                    TO
                                                                                                                                                               \)


    SIGN:                                                                                         SIGN;          YiWJM                                              M


                                                                                                                                                                                    cMv
    PRITO j5nc\fiA)r\njr\ (Ea>\                                                                   PRINT:                                                                              '/
    DATE: M/a/'Xn                                                                                 DATE:
                                                                                                                          g'l ) pj
    WCC 005664
                  Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 53 of 73
                                                                  TIME AND MATERIAL TICKET

         Con tractor Name, .       Whitestone Construction corp.
                                                                                                                         P-*
         di« 8/14/2020                           Day Friday,
                                                                                                                                 §_> L;
         Location:             CUNY New Academic Building           '         .                                           &

         Address:              285 Jay Street, Brooklyn, NY 11021                                                                        4§th stRtrr
                                                                                                                                 ^00DS:'D£. M.Y . ' • 3? 7 _ •

                                                                        Description of worfc performed:
         Clerestory Remediation Day 5 - Construct exterior roof scaffolding. Construct exterior controlled access zone.




         LABOR:

         Level            TRADE:                                  NAME;                                   SS£ Past 4 digits)         Time IN             Time Out        Total


              j       Carp - 1556           Stainislaw Kubis                                                                        7:00 AM            3:30 PM                   8
           J           Carp - 926           Mariusz Ledniak                                                                         7:00 AM            3:30 PM               8
           J          Carp - 1556           Igor Bieganski                                                                          7:00 AM            3:30 PM               8




                                                                                                                                               Total hours of the Day:      24
                                                                                                          Receipts Attached: Yes:              No:
        Equipment and Tools in Use. Material Delivered or Used.
        Scaffolding frames, Aluminum scaffolding planks, debris netting, rigid insulation, (6) 12"x12" timbers, (1) MEC4555 electric
                                                                                                                                     scissor lift.




                                                                                                                                                                                      Qi
          fiiestong                                                                                   Sciaroe Reore«       re:




        SIGN:                                                                                         SIGN:                           f
        PRI
                                                                                                      PRINT:
                                                                                                                                      _ZZ                                            cMl
\   y
        DATE:         Wiffa
                        7
                            '                                                                         DATE:




        WCC 005665
                         Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 54 of 73
                 contactor Name:            Whitestone Construction corp.
                 Data: 8/17/2020            .        Da,'- Monday
                 tocaiiofu           CUNY New Academic Building                                                              1^
                Addraaa:             285 Jay Street, Brooklyn, NY 1 1 021                                                            bO-o2 *9IH SIRkU
                                                                                                                                     WOODSIDE, N-Y, 11377
    (                                                                       Oasdkftbnof work peifofiaeri:
                 Clerestory Remediation Day 6 - Construct interior work platform.




                 LABOR:

                                   TRADE:                               NAME:                               •S^ flasU                  Tiroa IN.                             Total


                             Carp - 1 556         Stainislaw Kubis                                                                   7:00 AM               3:30 PM               8

                   J             Carp - 926       Mariusz Ledniak                                                                    7:00 AM               3:30 PM               8

                   J              Lab -79         Unas Vydmantas                                                                     7:00 AM               3:30 PM               8

                   J             Carp -926        TomaszWojtak                                                                       7:00 AM               .3:30 PM              8
                                                                                                                                                                                               I




    I




                                                                                                                                                   Tota) hours of the Day.     32
                                                                                                            Recalls Attached: YeS:                 No:
                Eo-jioman; and TcolgJn Uie> Material PeEvoVari riUski-.                               .
                (12) Interior work platform panels, (SO) 2x4x10, (1) roll debris nailing, rigid insulation, (1) MEC4555 electric scissor iift




!

                                                                                                                                                                                     (jix)
:
                                                                                                        Scfento RemisROfltflrfw;


                SIGN:
                             y
                                                                                                        SIGN:           ^ \9^ttiiii                                                        V

                PRINT:           >2£cdi\^A fxifoi                                                       PRINT:                                                                       Cf   Uy
        \   y
                ,°W&.                                                                                   DATE:




                 WCC 005666
t
                     Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 55 of 73

            Contractor Narrta:        Whitestone Construction corp.
                                                                     T

            Dan, 8/18/2020                          rssy; Tuesday                                                                                   • TT.™;

                                                                                                                                                    u=u         _
            ^°Cg^Cri:             CUNY New Academic Building
            Addrass:              285 Jay Street, Brooklyn. NY 11021                                                                    bC-pl'. 7-9IH SiHLL!
                                                                                                                                        WOOOSIDE. M.Y., '1377

                                                                           bsacrioiien of vroik Bsriannaitr
             Clerestory Remediation Day 7 - Construct interior work platform.




            IA3QR:
            Leva)            TRADE:                                      NAME:                                SSfeflasUiftiSri            Time iN              Time Qwt          Total


              J          Carp - 1 556          Stainislaw Kubis                                                                         7:00 AM               3:30 PM                8

              J           Carp - 926           Mariusz Ledniak                                                                          7:00 AM               3:30 PM                8

              J            Lab - 79            Linas Vydmantas                                                                          7:00 AM               3:30 PM                8

              J           Carp - 926           Tomasz Woitak                                                                            7:00 AM               3:30 PM                8
                                                                                                                                                                                                 I:




    i
    :


    I                                                                                                                                                                                        .




                                                                                                                                                                                             i:




                                                                                                                                                     Total hours of Hie Day":'     32        :
                                                                                                              Receipts Attached: Yes:                No:
            Eoirornent and Toc& in Use. Mgi&rigi Oe£vered 6f Used.                   -
            (12) Interior work platform panels, £50} 2x4x10, (1) roll debris netting, rigid insulation, (1) MEC4555 electric scissor lift




                                                                                                                                                                                             !
                                                                                                                                                                                             i




            Whht>*fortf> Kanmsi                                                                           Sctame RwpraEftfafoy
                                    'X
                                                                                                                                                                                         J
            SIGN:                                                                                         SIGN:                                                      (•(Se, WtWV
                                    o4/bMst fig* a
:
        V   PRINT;

            DAz           %i74j9Q'
                                                                                                          PRINT;

                                                                                                          DATE:
                                                                                                                                                    a
             WCC ($05667
                   Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 56 of 73

          contractor Name: .           Whitestone Ccmstruction corp.                   .
          paU: 8/19/2020
                                                                                                                      I; i,
                                                  pay: Wednesday                                                -.v                                       ,j-
                                                                                                                                                                  v.-i!
                                                                                                                    .Mluiasu L:                                  U\jLz
          i-ocefen:             CUNY New Academic Building                                                                   g__^=s& wiu                         OOP*


          fefejresii:           385 Jay Street, Brooklyn, NY 1 1021                                                               to-yj .'-91 H SIRLIt!
                                                                                                                                  W00DSIDE, -NX, 1 1 377

                                                                      Dossripton 'of work txirlormed:
          Clerestory Remediation Day 8 - Construct interior work platform.




         iLftaon-

          Level               TRADE:                              NAME:                                 SSft'(tast4 tfotet          Time IN           Time Out     Total

            J            Carp - 1556         Stainislaw Kubis                                                                     7:00 AM            3:30 PM              8

            J            Carp - 926          Mariusz Ledniak                                                                      7:00 AM            3:30 PM              8




                                                                                                                                                                                        V.




    /'


:




                                                                                                                                                                                    r

                                                                                                                                              Total hours of(he Daytj 'IS^
                                                                                                        Receipts Attached: Ye*:               No:
         goutem&nt and Toots 1a Uwx Mateffoi DcSvftfed tk Utsd,                            ,                                         •
         (12) Interior work platform panels, (50) 2x4x10, (1)roH detiris netting, rigid Insulation, (1) MEC4555 electric scissor lift.




                                                                                                                                                                                    :




                                                                                                   StiWTW RftW6S8tltalNB!

                                                                                                              1/                                                                    ]
         SIGN:          U-                                                                         SIGN:
                                                                                                                                                                                    i
         PRINT:                               £x?ia                                                PRINT;
                                                                                                                                         E                                    OMf
         DATE:               %i'A(Q~Q                 .                                           MLSl           <ZLJk                                                          / i
                                                                                                                        t
          WCC 005668
                Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 57 of 73
                                                              TIME AND MATERIAL TICKET

    Ccntcjciof Name           Whitestone Construction corp.
                                                                                                                                                              J?         A
    Dala     8/26/2020 :                     pay: Wednesday
                                                                                                                                           LStemwK ii
    Location            CUNY New Academic Building                                                                                         ctTrr^«_*«cr tt:



    fttidress           285 Jay Street. Brooklyn, NY 11021                                                                            -'91. i
                                                                                                                            ;v:ot t                      v

                                                                Description o( wotfe perforated.

    Clerestory Remediation Day 9 - Remove WT-2 terracotta at remediation area. Remove WT-5 soffit at
    remediation area. Remove sealant at clerestory glass.




    LABOR

    Level,            TRADE                                   NAME.                                  SS#: <lasl 4 digits)        Tims IN                Time Out        Total


      J           Carp - 45             Krzysztof Zuraw                                                                         7:00 AM                3:30 PM                  8

      J           Carp - 20             Wieslaw Ovechowslw                                                                      7:00 AM                3:30 PM                  8

      J          Carp - 926             Robert Szatewicz                                                                        7:00 AM                3:30 PM                  8

      J          Carp - 157             Bartor Mierzeyewski                                                                     7:00 AM                3:30 PM                  8

      J            PCC-1                Vasyl Fedyuk                                                                            7:00 AM                3:30 PM                  8

      J            PCC-1                N irrnawit Singm                                                                        7:00 AM                3:30 PM                  8




                                                                                                                                              Total hours of the Day:        48
                                                                                                      Receipts Attached: Yes:                 No
    Equipment and Tools in Use. Material Delivered or Used.
    (12) Interior work platform panels, (50) 2x4x10, (1) roll debris netting, rigid insulation, (1) MEC4555 electric scissor lift.




    Whitestone Representative. ^                                                                   Sciame Representative:



    SIGN-                                                                                          SIGN
                                                                                                             ^>\xk\iwy                                                              ur)]y
    PRINT JAMES DEARTH - PM                                                                        PRINT:
v
    DATE JVZ^/Z<Q                                                                                  PATE:




       WCC 005669
                      Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 58 of 73
                                                                   TIME AND MATERIAL TICKET

          Contractor Name:          Whitestone Construction corp.
          Date: 8/27/2020                          Day: Thursday
     •    Location:           CUNY New Academic Building
         . Address:           285 Jay Street. Brooklyn. NY 11021 '


                                                                      Description of work performed:

          Clerestory Remediation Day 10 - Remove WT-2 terracotta at remediation area. Remove WT-5 soffit at
          remediation area. Remove sealant at clerestory glass.




          LABOR:
          Level            TRADE:                                  NAME;                                 SS3. (last 4 digits)        Time IN             Time Out   •    Total


            J            Carp - 45            Krzysztof Zuraw                                                                       7:00 AM            3:30 PM                   8

            J            Carp - 20           Wieslaw Ovechowslw                                                                     7:00 AM            3:30 PM                   8

            J           Carp - 157            Bartor Mierzeyewski                                                                   7:00 AM            3:30 PM                   8

            J            PCC-1               Vasyl Fedyuk                                                                           7:00 AM            3:30 PM                   8




(\




                                                                                                                                               Total hours of the Day:      32
                                                                                                          Receipts Attached: Yes:              No:
          Equipment and Tools in Use. Material Delivered or Used
          (12) Interior work platform panels, (50)2x4x10, (1) roll debris netting, rigid insulation, (1) MEC4555 electric scissor lift.




         Whitestone Representative:                                                                    Sciame Representative:



         StGN:                                                                                         SIGN:                    V          /            V •
                                                                                                                                                              \Vit4 Kn
         PRINT: JAMES DEARTH - PM                                                                      PRINT:

         DATE:    S7Z7/ZO                                                                              DATE:




           WCC 005670
                 Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 59 of 73
                                                              TIME AND MATERIAL TICKET

     Contractor Name            Whitestone Construction corp.
     Date. 8/28/2020                         pay Friday           .
     location.           CUNY New Academic Building
                                                                                                                                          -V- [I
                                                                                                                                     353-TTSF1       "


     Address"            285 Jay Street. Brooklyn, NY 11021                                                                          • Ml | STKfi
                                                                                                                             frCODSvt, V> .

                                                                 Description of work performed:

     Clerestory Remediation Day 1 1 - Remove WT-2 terracotta at remediation area. Remove WT-5 soffit at
     remediation area. Remove sealant at clerestory glass.




    LABOR:

    Level              TRADE:                                 NAME.                                 SS3. (last 4 digits)       Time IN              T ims Out      Total


         J         Carp - 45            Krzysztof Zuraw                                                                      7:00 AM             3:30 PM                   8

         J         Carp - 20            Wieslaw Ovechowslw                                                                   7:00 AM             3:30 PM                   8
         J        Carp - 157            Bartor Mierzeyewski                                                                  7:00 AM             3:30 PM                   8

         J          PCC-1               Vasyi Fedyuk                                                                         7:00 AM             3:30 PM                   8




o




                                                                                                                                         Total hours of the Day:      32
                                                                                                     Receipts Attached Yes                No
    Equipment and Toots in Use. Material Delivered or Used.
    (12) Interior work platform panels. (50) 2x4x10, (1) roll debris netting, rigid insulation, (t) MEC4555 electric scissor lift.




    Whitestone Representative.
                                                                                                                                                                               (610
                                                                                                  Sciame Representative;



    sk                    ML                                                                      SIGN:       VuArfc(/Ui Vi-( roi ri g ) twi J- 1
    PRINT: JAMES DEARTH - PM
                                                                                                  PRINT:

             7h3/70                                                                                                                                                             *M\
                                                                                                                                                                                      r
    DATE                                                                                          DATE:



      WCC 005671
                Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 60 of 73
                                                              TIME AND MATERIAL TICKET

    Contractor Name            Whitestone Construction corp.
    oaio    9/1/2020                          pay, Tuesday
                                                                                                                                      I      Mm'fnj r. i
    Location.            CUNY New Academic Building                                                                             <=>       SfTST SP«           K- B OfrfftJS



                                                                                                                          "LL             'uj    t    .   ,
    Address             285 Jay Street. Brooklyn, NY 11021
                                                                                                                              VC-Ot&SC;                   u

                                                                Description of work performed.

     Clerestory Remediation Day 13- Begin WT-3 clerestory head anchor remediation. Remove existing head
     anchors from building and head receptor. Install new continuous aluminum bars in existing head extrusion per
    approved drawings, install new head anchors on the building and head extrusion per approved drawings. Install
    wooden bracing to support glass during anchor removal.     '




    LABOR.
    Level             TRADE.                                  NAME:                                SS#- (last 4 digits)         Time IN                       Time Out        Total


       J           Carp -45             Krzysztof Zuraw                                                                       7:00 AM                     3:30 PM                     8

      J            Carp - 20            Wieslaw Ovechowslw                                                                    7:00 AM                     3:30 PM                     8

      J           Carp - 157            Bartor Mierzeyewski                                                                   7:00 AM                     3:30 PM                     8

      J             PCC- 1              Vasyl Fedyuk                                                                          7:00 AM                     3:30 PM                     8




O




                                                                                                                                                Total hours of She Day:          32
                                                                                                    Receipts Attached. Yes~                     No.
    Equipment and Toc-ls in Use. Material De-ivered or Used

    (12) Interior work platform panels, (50) 2x4x10, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
    sealants, (1) MEC4555 electric scissor lift.




    Whitestone Representative;-'-" X     //                                                      Sciame Representative
                                                                                                                                                                                          G-cTx)
    SIGN;
                          QL
    PRINT: JAMES DEARTH - PM
                                                                                                 SIGN.              VjL/WWft-                                                             Ojr -fTpU
                                                                                                 PRINT:
                                                                                                                                                                                            ovtw
    DATE:                                                                                        DATE:




      WCC 005672
                 Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 61 of 73
                                                               TIME AND MATERIAL TICKET

     contractor Name: '       Whitestone Construction corp. .                                                         r
     Data: 9/2/2020                          Day: Wednesday
                                                                                                                     :|f n                                              L.~
     Location:            CUNY New Academic Building
                                                                                                                             tv         't:Ji i y-fi-M >
     Address:             285 Jay Street, Brooklyn, NY 11021
                                                                                                                             iVCOKu'L,            , ' :3 7

                                                                 Descn'ption of work performed:

     Clerestory Remediation Day .14 - Begin WT-3 clerestory head anchor remediation. Remove existing head
     anchors from building and head receptor. Install new continuous aluminum bars in existing head extrusion per
     approved drawings. Install new head anchors on the building and head extrusion per approved drawings. Install
     wooden bracing to support glass during anchor removal.                                                                        '




     LABOR:

     Level           TRADE:                                    NAME:                               SS&: (last A digits^           Time IN             Time Out        Total


       J           Carp - 45             Krzysztof Zuraw                                                                       7:00 AM              3:30 PM                   8

       J           Carp - 20            Wieslaw Ovechowslw                                                                     7:00 AM              3:30 PM                   8

       J          Carp - 1 57           Bartor Mierzeyewski                                                                    7:00 AM              3:30 PM                   8

       J            PCC- 1              Vasyl Fedyuk                                                                           7:00 AM              3:30 PM                   8




I.




                                                                                                                                            Total hours of the Day:       32
                                                                                                     Receipts Attached: Yes:                No:
     Equipment and Tools in Use. Material Delivered or Used,
     (1 2) Interior work platform panels, (50) 2x4x1 0, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
     sealants, (1) MEC4555 electric scissor lift.




                                                                                                                                                                                       0
                                                 T

     Whitestone Representative:                                                                   Sciame Representative:                             - r



     SIGN:                                                                                        SIGN:       V KtoM                                    tf# iYOYKIIM C¥
                                                                                                                                            C
     PRINT: JAME? D
             AMES DEAR TH-PM                                                                      PRINT:                                                                          T AM-/
     DATE:
                 aHs20                                                                            OATE:
                                                                                                                  Sr) nJ\ v*                                                        (/ A V \
       WCC 005673
                                                                                                                                                                                           /
                   Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 62 of 73
                                                                TIME AND MATERIAL TICKET

    ^ Contractor Name:             Whitestone Construction corp.                                                              T
       Dale: 9/3/2020                           pay: Thursday        .                                                              I


       Localion:           CUNY New Academic Builciina
                                                                                                                              m         Ij L a® Li                     ins
                                                                                                                                                                             L.N

       Address:            285 Jay Street, Brooklyn, NY 1 1021                                                                   > -V               > I'M
                                                                                                                                                                T-7
                                                                                                                                 tV00DS!DL YTt              '

                                                                   Description of work performed:

       Clerestory Remediation Day 15 - Begin WT-3 clerestory head anchor remediation. Remove existing head
       anchors from building and head receptor. Install new continuous aluminum bars in existing head extrusion per
       approved drawings, install new head anchors on the building and head extrusion per approved drawings. Install
       wooden bracing to support glass during anchor removal.




       LABOR:

       Level           TRADE:                                   NAME:-                                 SS#: (last 4 digits)        Tirre IN                     I ime Out          Total

         J           Carp - 45            Krzysztof Zuraw                                                                        7:00 AM                3:30 PM                            8
         J           Carp - 20            Wieslaw Ovechowslw                                                                     7:00 AM                3:30 PM                            8
         J          Carp - 157            Bartor Mierzeyewski                                                                    7:00 AM                3:30 PM                            8
         J            PCC-1               Vasyl Fedyuk                                                                           7:00 AM                3:30 PM                            8




O




                                                                                                                                              Total hours of the Day:                 32
                                                                                                       Receipts Attached: Yes:                No:
      Equipment and Tools in Use. Materia! Delivered or Used.
      (12) Interior work platform panels, (50) 2x4x10, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet
                                                                                                                                               material,
      sealants, (1) MEC4555 electric scissor lift.




      Whitestone Representative:                                                                    Sciarnc R::cr-555nia!ivc                                                                   1 OTtj
      SIGN:
                                                                                                SIGN:
                                                                                                                 TllMLlT) J-                                    A/Ywitiy^ uy
      PRINT: JAMES_DE& RTH     - PM                                                                 PRINT:
                                                                                                                                                                                               t vVw£-
                   w°
                                                                                                                                              -
      DATE:    1                                                                                    DATE:
                                                                                                                                                                                                   V
        WCC 005674
                 Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 63 of 73
                                                                 TIME AND MATERIAL TICKET

     Contractor Name:            Whitestone Construction corp.
                                                                                                                                                               i f
     Data: 9/4/2020                          Day: Friday                                                                           L' Lirribai LI IJ-'Ji.f. US
                                                                                                                                 oj^sa *s>TFI3-?C?XS OM               <=OS7sF=*..
     Location:     .          CUNY New Academic Building
                                                                                                                                 - v   '9M '     ri«
     Address:                 285 Jay Street. Brooklyn. NY 11021                                                             WQCCSIK, N.v,
r>                                                                 Description of work performed:

     Clerestory Remediation Day 16 - Begin WT-3 clerestory head anchor remediation. Remove existing head
     anchors from building and head receptor. Install new continuous aluminum bars in existing head extrusion per
     approved drawings. Install new head anchors on the building and head extrusion per approved drawings. Install
     Unistrut and hanger rods for interior cladding support, install wooden bracing to support glass during anchor
     removal.           .




     LABOR.
                                                                 NAME.                              SSit. [last 4 digits)        Time IN                   Tims Out      Totai
     Level                  TRADE:


                       Carp - 45         Krzysztof Zuraw                                                                     7:00 AM                   3:30 PM                   8
        J

        J              Carp - 20         Wieslaw Ovechowslw                                                                   7:00 AM                  3:30 PM                   8

        J          Carp - 1 57           Bailor Mierzeyewski                                                                  7:00 AM                  3:30 PM                   8

                       PCC- 1            Vasyl Fedyuk                                                                         7:00 AM                  3:30 PM                   8
        J




o




                                                                                                                                           Tolal hours of the Day:               32
                                                                                                       Receipts Attached: Yes:             No:


       Equipment and Tools in Use. Material Deiivered or Used.
       (12) Interior work platform panels, (50) 2x4x1 0, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
       sealants, (1) MEC4555 electric scissor lift.




       Whitestone Representative- /                                                                 Sciame Representative:        if}
                                                                                                                                                GfK)       A             -



       SIGN-                                                                                        SIGN.               T 'Twjji/fl- mu ,(4 ,t»n ^ ^
                                                                                                    PRINT:
       PRINT* JAMBS DBA RTH - PM
                                                                                                                    o                                  =
       DATE:     mfzn                                                                               DATE:




            WCC 005675
                Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 64 of 73
                                                              TIME AND MATERIAL TICKET

    contract Name.            Whitestorse Construction corp.
                                                                                                                                    r;
    Pate:   9/8/2020                        pay: Tuesday                                                                                               rsu'i
                                                                                                                          i                                                  li   '       ~
    Location:           CUNY New Academic Building                                                                    i v r"r
                                                                                                                                T. ~c /      '•* I i ' > •   \
    Address:            285 Jay Street, Brooklyn, NY 11021
                                                                                                                                rVC0DSC€, \.t\

                                                                Description of work performed:

    Clerestory Remediation Day 17 - WT-3 clerestory head anchor remediation. Remove existing head anchors from
    building and head receptor. Install new continuous aluminum bars in existing head extrusion per approved
    drawings. Install new head anchors on the building and head extrusion per approved drawings. Install Unistrut
    and hanger rods for interior cladding support. Install wooden bracing to support glass during anchor removal.




    LABOR:
    Level            TRADE:                                   NAME:                               SS/T- (last 4 digits)            Time IN                        Time Out            Total



      J           Carp - 45            Krzysztof Zuraw                                                                           7:00 AM                     3:30 PM                          8

      J           Carp - 20            Wieslaw Ovechowsiw                                                                        7:00 AM                     3:30 PM                          8

      J           Carp - 157           Bartor Mierzeyewski                                                                      7:00 AM                          3:30 PM                      8

      J            PCC - 1             Vasyl Fedyuk                                                                              7:00 AM                     3:30 PM                          8




O




                                                                                                                                                  Total hours of the Day:                 32
                                                                                                    Receipts Attached: Yes:                       No:
    Equipment and Tools in Use. Material Delivered cr Used.
    (12) Interior work platform panels, (50) 2x4x10, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
    sealants, (1) MEC4555 electric scissor lift.




                                                                                                                                                                                                  &c)
    Wftitestone Representative:                                                                  Sciame Representative:                           Si



    SIGN:                                                                                        SIGN.
                                                                                                                                                                                          iM/]     A >ri1^
    PRINT: JAMES DEARTH - PM                                                                     PRINT:                                                                                           0 nLy
                         Zo
    DATE-
                W                                                                                DATE:




       WCC 005676
            Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 65 of 73
                                                          TIME AND MATERIAL TICKET

' contractor Name.         Whitestone Construction corp.
 Date: 9/9/2020                           pay: Wednesday
 •Location: .        CUNY New Academic. Building                                                                    ,
                                                                                                                        .        -      ,.
                                                                                                                                        .




                                                                                                                            , ._-.«SM09s8sc5-r-g=s«_i> <=S TTD OP<fl
                                                                                                                                                                     1
                                                                                                                it

 Address:            285 Jay Street, Brooklyn. NY 11021                                                                                         *m i <   el
                                                                                                                                a: a ;

                                                            Description of work performed:
 Clerestory Remediation Day 18 - WT-3 clerestory head anchor remediation. Remove existing
                                                                                          head anchors from
 building and head receptor. Install new continuous aluminum bars in existing head extrusion per
                                                                                                         approved
 drawings. Install new head anchors on the building and head extrusion per approved drawings.
                                                                                                       Install Unistrut
 and hanger rods for interior cladding support. Install sealants at glass. Install transition materials.




 LABOR:

 Level            TRADE.                                  NAME.                              SS3. {last 4 digits)                     lime IN                  i ime Out    Total

   J            Carp - 45           Krzysztof Zuraw                                                                               7:00 AM                     3:30 PM               8
    J           Carp - 20           Wieslaw Ovechowslw                                                                            7:00 AM                     3:30 PM               8
   J            Carp - 157          Bartor Mierzeyewski                                                                           7:00 AM                     3:30 PM               8
   J             PCC- 1             Vasyl Fedyuk                                                                                  7:00 AM                     3:30 PM               8




                                                                                                                                                  Total hours of the Day:      32
                                                                                             Receipts Attached: Yes:                              No:
Equipment and Tools in Use. Material Delivered or Used.

( 1 2) Interior work platform panels, (50) 2x4x1 0, New clerestory head anchor brackets, Stainless steel
                                                                                                         hardware, Unisirut, silicone sheet material,
Aluminum flashing panels, sealants, (1) MEC4555 electric scissor lift.




Whitestone Representative:,                                                                                —
                                                                                         Sciame Representative:                 j i
                                                                                                                                                                                        '   6"J
SIGN                                                                                     SIGN:            WtfcivVP \H ( I UVt M uj.. 1 WV-t
PRINT: JAMES DEARTH - PM
                                                                                         PRINT:                                             :                                               MU
DATE:      I/IP       Z.O
                                                                                         DATE:
                                                                                                                                                                                              y

  WCC 005677
                Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 66 of 73
                                                          TIME AND MATERIAL TICKET

    Contractor Name:          Whitestone Construction corp.
                                                                                                                   • / I". ^      .i
    Date: 9/10/2020                     oar. Thursday               ;
                                                                                                               '      f        X: L :...tLYL< Li ;_L. '>".1.-3'
    Location:           CUNY New Academic Building                                                                             &ONSTRLIC>rg


    Address:            285 Jay Street. Brooklyn, NY 11021 :                                                                                                      K
                                                                                                                               ,\ -               :   - -
(                                                                                                                              •, ;    .. v i.'




                                                             Description of work performed:
    Clerestory Remediation Day 19 - WT-3 clerestory head anchor remediation. Install Unistrut and hanger rods for
    interior cladding support. Install sealants at glass. Install transition materials.




    LABOR:

    Leva!            TRADE:                               NAME:                                 SSft: (last 4 digits)                    Time tN                       Time Out       Total


      J           Carp - 45         Krzysztof Zuraw                                                                              7:00 AM                              3:30 PM                 8

      J           Carp - 20         Wieslaw Ovechowslw                                                                           7:00 AM                              3:30 PM                 8

      J          Carp - 15/         Bartor Mierzeyewski                                                                          7:00 AM                              3:30 PM                 8
      J            PCC-1            Vasyl Fedyuk                                                                                 7:00 AM                              3:30 PM             8




                                                                                                                                                            Tola! hours of the Day:      32
                                                                                                 Receipts Attached: Yes:                                    No:
    Equipment and Tools in Use, Material Delivered or Used.
    (12) Interior work platform panels, (50) 2x4x10, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
    aluminum flashing panels, sealants, (1) MEC4555 electric scissor lift.




                                                                                                                                                                                                      0!°
    Whitestone Representative:                                                                Sciame Representative:

                                                                                                                                                                           o                      \
                                                                                                                                                                                                       H 1 AM..
                                                                                                                                                                                                      \I
    SIGN:                                                                                     SIGN:
                                                                                                                                                                                                       0V\W
    PRINT: JAMES DEARTH - PM                                                                  PRINT:                                                                                                      /
    DATE:                'ZIP                                                                 DATE:           3D2I22
      WCC 005678
               Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 67 of 73
                                                              TIME AND MATERIAL TICKET

    Contractor Name           Whitestone Construction corp.
    oaio     9/11/2020                 •      Pay: Friday
    Location            CUNY New Academic Building                                                                                            mt       vi


    Address             285 Jay Street. Brooklyn, NY 1 1021
                                                                                                                              ,v:x'r :l.

                                                                Description of work performed:

     Clerestory Remediation Day 20 - WT-3 clerestory head anchor remediation. Install Unistrut and hanger rods for
     interior cladding support. Install sealants at glass. Install transition materials.




    LABOR:
    Level             TRADE                                   NAME                                 SSfl. (last 4 digits)        Time IN                Time Out         Foist


       J           Carp - 45               Krzysztof Zuraw                                                                    7:00 AM                 3:30 PM                   8

       J           Carp - 20            Wiesiaw Ovechowsiw                                                                    7:00 AM                 3:30 PM                   8

       J          Carp - 157               Bartor Mierzeyewski                                                                7:00 AM                 3:30 PM                   8

       J            PCC-1               Vasyl Fedyuk                                                                          7:00 AM                 3:30 PM                   8




O




                                                                                                                                              Total hours of the Day:      32
                                                                                                    Receipts Attached: Yes:                   No'
    Equipment and Tools in Use. Material Delivered or Used.
    (12) Interior work platform panels, (50) 2x4x10, New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material,
    aluminum flashing panels, sealants, (1) MEC4555 electric scissor lift.




    Whitestone Representative. ,



    •StQN;

    PRINT: JAMES DEARTH - PM                                                                     PRINT:                                   i

    DATE       ^ - I I " 2Q                                                                      DATE:

                                                                                                                     W
      WCC 005679
                Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 68 of 73
                                                             TIME AND MATERIAL TICKET

    - contractor Nams. •        Whitestone Construction corp.
     Date    9/21/2020                       pay: Monday
                                                                                                                                   i            • 1 : 1                   ;      -
     Location              CUNY New Academic Building                                                                                       IF*. 1_» <= TT a OW   <=5         F* :



     Address.              285 Jay Street. Brooklyn, NY 11021                                                                          *! I
                                                                                                                             ••t


                                                               Description of '.vcrk performed:

     Clerestory Remediation Day 21 - WT-3 clerestory head anchor remediation. Torque head anchors.




     LABOR:
     Level             TRADE.                                NAME:                                SS# (last 4 digits)        Time IN                 Time Out           Total


       J             Carp - 45          Krzysztof Zuraw                                                                     7:00 AM                3:30 PM                      8
       J             Carp - 20          Wieslaw Ovechowslw                                                                  7:00 AM                3:30 PM                      8

       J            Carp - 157          Bartor Mierzeyewski                                                                 7:00 AM                3:30 PM                      8




o




                                                                                                                                         Total hours of-tbgJay:               24
                                                                                                  Receipts Attached- Yes.                No
    Equipment and Tools in Use. Materia! Delivered or Used
                                                                                                            ^
    New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet niaterMojilficatlon ot;. Tim© Qftfos, (1) MEC4555
    electric scissor lift, torque wrench                                                                    Subject to£ontract Verification



                                                                                                            Name:                      (J
                                                                                                            Date:




    Wftitsstone   RecrejenMis                                                                 Sciams Representative:



                                                                                              SIGN.

    PRINT: JAMES DEARTH - PM
                                                                                              PRINT:

    DATE:    ^ Jv l [2^1                                                                      DATE;




      WCC 005680
                Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 69 of 73
                                                              TIME AND MATERIAL TICKET

    .Contractor Name:            WhlteStOne Construction COfp.
     Date: 9/22/2020                         pay Tuesday                                                            ..II
     Location             CUNY New Academic Building                                                                  i
    Address               285 JavSireet, Brooklyn, NY. 11 021                                                                          "J I



                                                                Description of work performed.

     Clerestory Remediation Day 22 - WT-3 clerestory head anchor remediation. Torque head anchors, Install
     insulation, Install transition membrane.




    •LABOR.

    Level               TRADE:                                NAME                                  SSS (last 4 digits)        Time IN •             i ime Out       Total


       J           Carp - 45            Krzysztof Zuraw                                                                       7:00 AM              3:30 PM                   8

       J           Carp - 20            Wieslaw Ovechowslw                                                                    7:00 AM              3:30 PM                   8

       J          Carp - 157            Bartor Mierzeyewski                                                                   7:00 AM              3:30 PM                   8




o




                                                                                                                                           Total hours of the Day:      24
                                                                                                    Receipts Attached. Yes:                No:
    Equipment and Tools in Use. Material Delivered cr Used.

    New clerestory head anchor brackets. Stainless steel hardware, Unistrut, silicone sheet material, aluminum flashing panels, sealants, (1) MEC4555
    electric scissor lift, torque wrench.

                                                                                                                      Verification of Time Only
                                                                                                                      Subject to Contract Verification

                                                                                                                      Name:

                                                                                                                      Date:
                                                                                                                                      "VtTL I -^dfip
                                        T
    Whiteslone Representative:                                                                   Sciame Representative:



    SIGN    LA                                                                                   SIGN-

    PRINT JAM :.:cr. PEART H - PM                                                                PRIfTT:

    DATE:   a   JzSjp-o                                                                          DATE.




      WCC 005681
                 Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 70 of 73
                                                              . ; TIME AMD MATERIAL TICKET

     contractor Name.-          Whitestone Construction corp. •
     Dale: 9/23/2020                     pay: Wednesday
     Location:           CUNY New Academic Building
                                                                                                                         I      r,3     r *=* v
                                                                                                                                                  V'.   org»



     Address:            285 Jay Street, Brooklyn, NY 11021


                                                                  Description d work performed-.

     Clerestory Remediation Day 23 - WT-3 clerestory head anchor remediation. Install insulation, Install transition
     membrane, reinstall WT-2 terracotta, reinstall WT-5 cladding, install sealant, Install exterior gasket.
                                                                                                                   '




     LABOR:

     Level           TRADE:                                     NAME:                              SSfc Oast 4 digits)        Time IN              Time Out       Total •

       J           Carp - 45            Krzysztof Zuraw                                                                      7:00 AM              3:30 PM              8
       J.          Carp - 20            Wieslaw Ovechowslw                                                                   7:00 AM              3:30 PM              8
       J          Carp - 157            Bartor Mierzeyewski                                                                  7:00 AM              3:30 PM              8




(




                                                                                                                                        Total hours of the Day.      24
                                                                                                   Receipts Attached: Yes:              No:
    Equipment and Tools in Use. Material Delivered or Used.

    New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material^^mj^um
                                                                                                            ^shin^^^ls, secants, (1) MEC4555


                                                                                                                Subject ^Contract Verification

                                                                                                                Name:                                   7.
                                                                                                                                                    I'


                                                                                                               Date:          >Kv/ —L tWn
                                                                                                                                        7



    Whitestone Representative
                                                                                               Sciame Representative:


    SIGN:
                                                                                               SIGN:

    PRINT: JAMES DEARTH - PM
                                                                                               PRINT:

    DATE:    $ z> ? Q                                                                          DATE:




      WCC 005682
                 Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 71 of 73
                                                               TIME AND MATERIAL TICKET

     CcntrsctorNa'me:           Whitestone Construction corp.
     Date: 9/24/2020                '         Day:, Thursday
                                                                                                                                                        •   }

     Location:           CUNY New Academic Building              -     -                                                       <«£= «=>r^sts»-t-sset_i»<=r-s:-a <^>r»a

     Address:            285 Jav Street. Brooklyn, NY 11 021
                                                                                                                               t : ",[•

                                                                 Description of work performed:

     Clerestory Remediation Day 24 - WT-3 clerestory head anchor remediation. Reinstall WT-2 terracotta, reinstall
     WT-5 cladding, install seaiant, Install exterior gasket, demobilize exterior scaffolding.




    LABOR:

    Level            TRADE:                                    NAME;                                 SSik (isst 4 digits)          Time IN                       Time Qui   Toist -

       j           Carp -45             Krzysztof Zuraw                                                                         7:00 AM                         3:30 PM          8
       J           Carp - 20            Wiesiaw Ovechowslw                                                                      7:00 AM                         3:30 PM          8
       J          Carp - 157            Bailor Mierzeyewski                                                                     7:00 AM                         3:30 PM          8




o




                                                                                                                                              Total hours of the Day:          24
                                                                                                     Receipts-Attached: Yes:                  No:
    Equipment and Toois in Use Material (Delivered or Used.

    New clerestory head anchor brackets, Stainless steel hardware, Unistrut, silicone sheet material, aluminum flashing
                                                                                                                        panels, sealants (1) MEC4555
    electric scissor lift, torque wrench, exterior gasket material.                                                  VsnflCatlon Of Time Only
                                                                                                                     Subject to Contract Verification

                                                                                                                     Name:

                                                                                                                     Date:          ILli            1
                                                                                                                                                                 did



    Whitestone Representative
                                                                                                  Sciame Representative:



    SIGN:                                                                                         SIGN-



O   PRINT: JAMES DEARTH - PM

    DATE:               izn
                                                                                                  PRINT-


                                                                                              DATE:




      WCC 005683
               Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 72 of 73
                                                                                time amd Material .ticket

     .             k^w,                Wfn)es)Qne Cotisit'tfCbOfi COfD
               S'25T-G?C                                   fe Friday                                                                 i B&rr ~i ~ ni sf
                                                                                                                       ; ~ 1 i   ' ;'U5feJ t ! .... Jvjl T
     .pf.*"*?                  J2kh T New A&eoenic Syfofirvo                                                          i-. *                                            <5 or* e-s- .




                               2^3#J£5ssLat£2L£Uiy.T.:'Q, 1. .

                     -                                                            Mww of *v* t*rhni\*«                •

     Cte'esto'y Rerrediat on Day 7b                                       WT-3 cte'esfory head anchO' rwned alien Demobilise exter^or scaffoloing and
     work p.ahofm {2 hoj's of OT for Arkadusz Zajkowski aro I ukass Zywiec to remove material item driveway onor
     to weekend Staskeo male-.a was unsa'e to teave n the c* veway* over.fhe weekend OT 'eq.jired dee fo
     Knuckle ooort leyeneraqve orcat over tu                                         ! me for cont njojs use ever trie S no.r work day             1 nour needed 'c
     Knjckie doom regenerative ercut to regenerate                                         1 hour needed to move material)




     tASOR.

                            •r-Ar*
     r_llL.                                                                                                                  l.ir.   .i.                                   "t.fs
                                                                                                                                                         IiZLkd
         J               Cvp         -1!)           KTysrtnf Zmaw                _                                         / DO AM                     3 30 PM                     8

         J               C*'P - 20                  Wiestaw Oyechows w                                                     A 00 AM                     3 30 PM                     8
         J               Cars       (57             Bart at Fylisrseyewski                                                 7 lC a 'j                   :v30 f-'fv'.                8
         J               Loea         B             Arkadiusz Zaikcwski                                                    A 00 AM                     b 3C PM                 10
         J                Lab - 79             _    Lukasz Zywoc                                                           7 GO AM                     5.30 PM                 10




o




                                                                                                                                           TotH hours of Shfi Bit            44
                                                                                                                                                  'u       — •—   «i   m


                                                                                                                                           Tjo
    g,r?ah?kT.€ni B-,g -' ;>>< fUV**4! ''V' .''i! '-'•Tfrcf-'CTI t' x fsnfaS

    n: ?vtEC4555 i' r-: »'v K***©f '<*1 Kni^tle f c .. »»-

                                                                                                    Verification of Time Only
                                                                                                    Subject to
                                                                                                             d Contract

                                                                                                    Nam*:

                                                                                                    Date:    IhV '
    hebmbss.


                 SjQi
                                                                                                      Sc«at Rts?«ssaia.


    .ssit

o   dSr'il-^yiOJafcfd!:- &L

              feiZP
     WCC 005684
            Case 1:20-cv-01006-GHW Document 128-36 Filed 07/23/21 Page 73 of 73
                                                            TIME AND MATERIAL T ICKE I

      A        i.-y-T            Whue'stone Construction c-ofp
                                                                                                                          I
    ^M&22ZL.
    i.'' ••.

    .asm
                                              ?ff. Monday
                         ,gUN"i Nov. A^Bdyrrw; b: it-HS

                          ?K> Jar Street"             Ki    Q3:
                                                                                                                 B                         r* a-i -45* « » «c->es*   ea; •*=**»*#-*• _




O                                                              CxmPTWQ'i ¥ «»* iwxynxis
    Clerestory Reredtadon Hay ?€>                   WT-3 dMCtley bead anchor remediation Demob !<ze conttoM access tone
     Move matenal from coj"lyarc to designated location in Pie lobby Clean work- areas Remove MEC4565 scisso*
     «ft from DUtiding (LAST DAY OF CLERESTORY REMEDIATION - 76 DAYS TOTAL]




    '*32*
                                                            t-V-T                                  'Id'.Tjtjj'; i>(
    iz£L                idiiii                                                                                                li'i't IN
                                                                                                                                                      iLLLill            1111.
      J             Ub • 79               LtjKasz Zywic-c                                                                 7 00 AM                   3 3D fJM                   8

      J             lab • 79              Unas Vyq-ianlas                                                                 7 00 AM                   3 30 PM                    8




o




                                                                                                                                          Tuill lirM'r. (.! |r.f- Uly        16
                                                                                             jasaw.'ggjasitJak
    Mmea **Mt ana jaaas &ssm " >
    i'i | MPC4&&5                so&acyftfl

                                                                                              Verification of Time Only
                                                                                              Subject to Contract Verification
                                                                                                                      /
                                                                                              Name:

                                                                                              Date:
                                                                                                                      Xty-i?
    rnwnii'i mmrnimen                 \ I

    JSStL                    wTL
    J8iSU6a                                                                               EflT'I
    .6Mt       °l\m za                                                                Aili-


     WCC 005685
